 FFRKN LABORATORIES,_S INU.Feri I ahoralori%. Inc. a.d Oil. ( iheical & A:lilicW'orker Iternatllioial (!nionlA Ical 8-149Fern I ahoralories. Inc. l .Jlac(lilline PI'lna. ( -,e29) ( \ I " 2) 1R( 35 3. md 2 ( A\ 50338I chtiai I 1979I)lD( ISION \NI) O()R)lRB1' (1 R\% J' \I\\ \\ 1 \lill RN JI \ Il\"\\1i Ii Xi I IO()On ()ctIhetl 13. 197.)7 \dinilniafS iti\.;j ,.liIucW'illi;itl I .Ja;cob, se I lucI t it Ie ttlchld I)ccil,oll iIItlis proceed lln. Ihrl .cr. Rcspolndrltl filleld \cjp-lion arnd a suippourmtit icf.ill'Sil1lll o tl plo\iimoll, Of Scutioll 3(b) (1 [IleN.lioTtll .ahor Relations .Act. ats amitttded. thle \I-tional Labor Relations Board his dlea ted its ;lu-lil llt\r in Ilis p)occ)dill" lo ; ttrc-iclitbcl pia;l l.'lihc Board hs conitldcr-cli tl r til.l 1i i thil t ;tached I)Decisiorn in liih of the \ccplions iandl bfic.;l1l It i delhcidd to ;iffrlrl til rlInr11Tl.s fiiliLN.I;tlldcotlCtl SIOlns Otf thl '\dlll ll'lti cu I .;t .1,, i1'c a Ill to;liIpl hlis recommendedtlil ()rcl. is modllifiedl licrii.O( 1I)I RPurs antilt to SCtCilt II (C) of the Nalltii Il i 1 }horRelations A\cI. ;Ix ;llilcrddl. 1lc \;ll,,ml I l RCIlliclis Is .il d;1 t1t>l'l, 1a IlS ()Ildl tIhe ', .t)llIll'Olldc tj()lrdt O Il th .\dliillis iitl\c i.;i\\ .Iiliu .. 1 rll(A, tiililcdhcl.l\. ;11d lcll, (l'l s Ihlitl tlhc ROpelillcnt. I ('cilI;lbor;ris' i1 .allc.. stl-e il\c .o\ , ork is li-C'. it 'elits. sNIlucctNSsoN .l n .l iN'sNi .,hall tk. c t lh;actionl t fortll i l l rctit lCcOll111cllidcd (),rdcl. ;IN (111(i ficd:\dd th flii it s jira-,lraph I h}:"(1l) Il ;in\ll , otllcr l lltilil iittcril. ll itlh. iC1llill -in,. r,, , cortill c pillN. in. ilt lie \uci of ii ltll;rii tlCCL Il. l ttheil x1 StCC llo 7 of til. ,\tflII I II RIIII ()R IIK II) Ill M ll Ile I r p O.ccl ll I1I(ast 29 R(' 330. be. and t.\ I1C-rch' ;I.. rclll;ldCd tIo the Rcl:onal I)ircltot fl' tlh prpoNc Of o'pii-ill ad couiitin the hallol f I ancinc (ila. tIhlissulance of , rise tl (t' lIJtNs 1111Ih t1i tI I-priatc crtifica .tion.Rs0l ,li tlll lI ls I.'i [ , ut'ltt11 tijlll3x Irjl,. I, No. 7, 8i,.\1 R 1 41 1 gq4b ,u l l, I 'd 1! l, 1 .i .! 1 1 ,\| I,| , .,',,, ,.\.lll lllCd 1[ 11 rC( -d i .,l II ht II ,,' I' 11 ' 1 It'.lll ll i l l:'II, \1dlllllll ll.lll1. I .i d c' ill J. I t'rl 11'~ll 1.1 , l .1 ,"11, :1 .Lr1llildCn !Xc ()O.cl 1l 1I 1lilk \.i.l rl .240 N.RB No. 78)1 ( ISI()NS. \11 \1f%1 11 11 1 ( \ifht ll I( x(ini l & s \Villlillnl;tl I\ .li ,I.ll I lullh\ ()lJ. ('hl llllcdl &l '\lOllllt Ul l' , 1,jlllCl ll ,tlh,.ld 11 11ilI 1cl .S 149', h rtila.lfIlc caillled ill I Io1n1. I c 1 cr11p11)iiiIN II on lli()ctohcr 22. I97( )ll it I I ll I ) l, ;tjLI'x. iil.'. Ilt ClTijttl .cilJt1 Rcspolnd1ritt. (I '. I litcth Sttllcildt.d. hC efeinattel tlr iiut(Il clledI Ihc \,: h'., Jl'l llII ltrl h1 l uSC .lrt[ iI I,' et ' lll o\cc I r'3i11lll ( Ii'li } t'1.,ttiit,'c t t h$( I(IIIll ,d hth h1LCt 1 i \ltI, It s clIl "ccx l it Illn Ic,,IH l I I}IcIl Il I t ;tL\ I ICX %CIllt' l .111 c il 'I) tII Idcl 111s llI'oll t ill tl filnlg oft pCttIllolon h Ic I n(l, ii ll ( .isc2' R(' 1q36 ;nld pu lsti lt to t Sltullunn tor C 1 ( llfl.i11l I p1 ( 'ost'1lt ilcCtion u uI ul1 1 \(i t ii t[it 3 I 1tt\ ;l111 hctenl R ,,ploriduil ;11a tlu I on 1 11 Ild i ; lpr \c klb thl Retioinal I)irclotr for Re'ni 2I. NtIlt-Ill4.c .t~,Ioln 1> ct( ti lt,:d oi1 Sct, tcill .cl ' I)7? Illc It tfx ,tiNl Ik llo l llllllC ilwCI t u i\ l t s cist IJml l l 1. k1 1 .t1 .l'ilm' n11 s {J1 ¢ I m11o1ll. mid .1 dc[CFill I `.c echll dlc IIcd b)~1tl[io(I. th u N i Nm t, l.:Iicd tilt I ,Ilol i 1 RoC Ihlcl 1m Ilj,'o , ld lh l-,he I' I ntupcilsor al', ld tlh OIIiar JsTn tIT hd-lcnvctl Itl hIlot 1of I la ,illt ( i ll .. 1 ' i ,lI lld ll'Cc n Il t"2) ( \ 516(, hccatl l- i ;r lll 11 (il I t ppl'C; i 1iLt ch-vbiliit list. I lhCrC ftcl .;A iillll\ 0 u1ltioi n i s tiL fi tl \ RuCspoHId l/ 1 I.()1I )CCCiIIh(! 'l 197¢. a rcpr-l I d~cttlols. 111td t11 l1lt'll n111' 1',,u I.It 11! '`ilrl l ! h J'{tp ."1 t1 1 )Jlt tll rA , , Il '1IIthIt Ilhl) 1,111 .It i t[tti t }l t l , l 11 1,, ! ,nd'l I I 1. 11 tI)lc'Il's Ill he' I , \ l l dN ( ],t'I t lsI , ,q,' L'\,I I ' I iI (Ih. Cr d hof t c Lr ,IhId tI I tr t I: ( I Is L( t it'I I. I IIsohdalcdiltt X`.l (':is.. mtid ('.\ il15, tr pulprl aq hIt'ldinI t lllg ;C1id i Cu Ill Il' ;I 9 ( \(38ll ll t ll Jtl I ` I tlJ 1'I i I ([11111, ( ic 2_ ( S 3 '.\rs tl c 2" R( l 3 .,i I 1'.77 , i it,`l1]C Plt'Iil l dlI&l&li ()I nil). 90 1'p IIlll[ :lr}d ]h)JlLL' t,1 ht'dlll/, Istl..1. tHIM~Jlt.1 l'l (Axk' .'}( \ S \` Il (:Is .} ( .I I "u I I C I,( I Itrl tl ld II 11k'III dI C l )ll dll/' I 11 ; I.IdtliCll C I I It) lil{), / .r, i ""t l' I IC I I 0 I I 11 ''I t ' , I l I lr L. , I I , 1.'I , .11 .t t ; , : I t', ' , ; ! '. r1 !; ii , I: ,, .tI 1. 41z ..I ...:' ,1 kI 'A -.4i'- 488I)I( SIONS OFI NAIION AI I AB()R RIA I I()NS BOA\RI)tilc alleged thai n 'ariltlS dates Im ItICslI 1976. Rcspoi-deilIt \ iiilted Sctiol X(;)( I) vlk I it tIII catened its cllpI o -cc: ss ith plant closure and other rcprisals if thels becalme orCfi;tilled ilCiibCrs of tlie I lliioi o if the t g',C sssistlalceor sulppnoi to it warned and directed is enploces to rte-fllain ftll supporting or ssistlllng the l nion Interrogatedits cnlploeucs concerning their aici ties on hehailf of ands\nliptlhies for the Illnioi: and polled its eriploees coBi-cer-int their nmemibership l ;atid support for the t nion.[he cnlsolidated ame;nded collplailit further alleged thalResponde]nt iolatcd Section X8(a)( I) and (3) of the A\cI b,disicrinlinatorils disclargting its emploec Jacqueline I'cnilbhCluse of her llnion actllities. Respordent IIi its allsc tothle consolidatted almendecd compllainlt denied tIhle cotli-sion of a;Iv unfair labor practices.Ihese consolidated cases werc heard before ie oin Il)e-cember 5, 6 7 and 14, 1977. in Brooklyn, New York.All parties were reprcsenlted ;t the hearing and were a -forded full opportunity to e heard and present es idclccand argument. Respondent filed a brief. Upon the elitilrerecord, mni observationl of the dleilCanor of the witnlesses;Ind after giving due consideration to Respondent's brief, Imake the following:,i s hc1 II nI LI I II L I, t 1. 1 1I, 1 1, -id ,II,, l, l ,.0 I II (} II' I ' 111\ii th.il gC h ~tl[}l R i t' 5 /b ,I I II ,,, llI Iitll .i t' Ihii ii 11 )iit 1liiCrc\ I, I Ill 11'tlli11ll 11t ILi ii t111 11 1 1 1(11t t / 11 t / c1/ li,,i i .I u1 1 1, IX Ic i \,, 1i lIil 11I, I lllk 1t 1'i iI,,,' 1 j 1.. s1 111 1 II1C IItC Ir Hie 111 111 "I" 11 11 ( /11f C I .lt lkl1. t 1i1,.lt .illlllll 11Iiti i2t s 11 i1t' It I II I11 (11 i dl tl't. illi1it 11l itt l tIt 11.thrilt' \t-lltl 11.tl li .111 11 1l 1 111 11,11i. 1 1 ii .I t, It I1i l hc It llt li r1 l , i li 11 1 l 111t I I t ' It Ii ll.t iI 1 , 11i I .1t I I I 'it .I .pirlltst~ I 1 th, M t()tIn l 1MIitIL111i l 1it l l ll i l e l, 1 l l\ 1i ls'i I I 1I rl l i , rIl lii.hr II tltl'I , lll[,l 't 1'i"'1h ll 11h (1(1l 11- Pll L't II--tl 'ii "1ii It1 Ihtl.IC L1;f h 1 I lll., 1I 1111 11 1 T,,l 11 ! ,]. 1 I 11II11 Lr% t' 11 plCkL' ;I)-"l -lll. L,,I/dlIII,., ,, I .1l,.,'.I' S11N lilLt11 ( ,tll il all cirlier .Is ..ld IC kldl i k l I I -, kt hll t h1I r, I I II 1 i I I I I' ll ' 1 'l11[1 '.s' I 1 \w [ 1' .\I' I 11' 11.,! 1 1 51 li 1Itdi .ll l 11 1 t'1 IL'.IIllt't|' oll llptfs. s Ol lilt'sti l I ,l l th11 ti 1 .. .1' 1 11 ltnl.TI 1 '|t , , .1 1 'IIIIl '.Ih i \ I .II Illl I, lJl .II1 lit 1 1.t 11 1 I! Tilt I lllll1 ,lll h'll l l %I ,IUC5 I p l lqt Ik II't Illl ,ht[ l I I1,=~t:1 11tcx 1 ,L' 11.11(1r t1.11 1i 1 llc I I , .lill L C .\l;,''.., , , ' ,, e./,,/I I ~ ./ ''] 1 I , I m t l\ I { J914(I]I 2' 1 'd IT Ig176). the Board f nild thi.l /e clt , I , I : ik K1)1 .1rot ~ lll: 1 lc l>l t, Il t to ddlllt' 1I khdlL' [h111; 1 111 t' d , lh. l 111A II llt 11 ll l t l l)ll til ',' hA 11 1 I / 111 Ill( l I I !I L i I.Ll l lI.I Il C Jll l dlll t 11 Id II hlll ,1 11 1 hI 1rl k.ll Illll t'cx 1, l l i litI 11 111 1 1 .t IH" 1i11 1 .1 1 .1 hlo,1 II ImIC I .1 11' I I I11 11 ' 1 t1 I .l II d .1 II 11,. j 1,t 1,S II'l ,s ,. .d1.Ilil, .1 liC '(. 11,'1 11 11 iI,s ll]' Ih ld(.I1 ]h il l lilt' II l t-s~ll n dltlle : lll rl11lJ1 cx ,I cird 1 Ill llI'Lk I I iktqlsll, I'll.'ll. ;ll il 1 h l.1I I II tIc Ill llJ [Il l .ct'11 l) IJ,,,II .( , ,;)tll LI I I q [ 1 r, "1 KIld 1 I I II. I I l ( 1" I, 1 1 I .> .II I I t 2, I-1,,,~,l~ / 91)(1 h l I RK ll 1, j 191 t, n fdI 201 2d 44 (2d ( 'I I 19i2)I hLt Ir 1tm1 s(,)( II -tdL111u 11 , IC[ lld Ill 111Ic L [Ll lh PI,, -, ,, d INI ......I ld j(I'tcli 1cl lT l I1 , > ' l l l01 JPlIl; Ili IL )t hd rls cl% r 11I l L.I, I I11 ,t l It s -%CI 111 ; l l | Ij 11 ;k tIll l ll 11 "I I ) I' II I ILk11' I,,.IJ I 11t i l l s1l 1 l 1 1 1 1 pdlt cJ tIlll k1 MIMIl l I [ll` 4,] b' h 1 I(iX 1'?)) ~l,'lh'll ksL,,.L'I IIII BI NI SS ()I Illi R S'()N ) N IR,.')ptlldiit, at New' 'OrIk ctpnolrltilil. Is Cllgigd ill theiiilllfaCtUll ' :,;ile. .1ld distr-ihutin o il natural org;anic cos-inetlc ; nild related prloductl I in the Village olf Valles Stream.coulilS ol N\;ssau Sl te of New York. During the yearinllllc iatCl!% precedlirg issuance of the collsolid ittedaiiiendcd ciilpinlim, tResplndlitcn il te ll s ire and coi-duct O( its bhusness oilperatiiNls. sold and distributel d at itV;allc Slrellnl plaill. priducts ,alhcidi ill excess of $50,()(0of which productsl \ilicd ili excess of $5().((0() ver-c fur-niSlhcd to m;il ordler ctillpalics ill New Y'ork State ech fwhich colilpialnics has a;ul11 revenues in excess of$500,()() ) fronii rltail sales and aniluall\ ships products val-tied i excess of $50()()00 dircctli to customers located out-sidl liec Sl;ate of NetYork. I he comnplaint alleges, theanswer admits, and I find that Responden t is, and hs beenat ;ll liies material hereilln, an emploer enaged in conm-nercce within the nieCaninig of Scction 2(6) and (7) of theA\ct.11 1 111 I AMR oR(,,N/,IO I () \1)lie lionil is. nd has ben t ;ill times ;tecri;l fierein.a lahir olr'ailil)I \ithii the illealling of Sctio)I 2(5) ofthe Act.I111 I I 1 \I IR I All()R 'R \ I II SA ,I Sl,'/'ioi.oi .SitlaIii tt Rm,' I'Pr iiIlie (inci;l ('ounsel alleges and R spdentltti tteniesthlil Rose PIresti. a k. figure ill tile istaril case. is super-isor ithin the ilmeannllg of tile Act. Ihe record revealsthiit In NMa\ 1976 Jactqueline PIena. the other alleed discrinirlitCe Icereli. siu)tiglt ork through an ni elpi mcllionllc1.V'il Perso n.l. She 'r;s ad'ised tto appl, for w:ork;it Resplondeit's plice of business, to see oi e Rose Iresti.iid 1to tll [t i thi;t she t1 hn sent bs 'iVal Pcr-onnel i,"lkc Ippliictiiill fntr ellrplolllit.1I!pon Illinllt at til1it, she ,otrhlt out PIresti. did as directed b the iplo-tIleIIt ;igiCic and s 'is nixcn ;il application bhs rci.Whici.1 Pieni ;iskd 'lCti fr- ;I job, se ;It, ised her ta;t sielith not i srked fr 20 Pars. I)restl replicd that Ptilooiked like Strol ploi thalt t ld hindlu tie job w luchIctiLled somnze ftiln of hea hboxes. She tIhen inflrtilledPcenia ibout the hoLurs aild pa scale. IPrest Ilirl., lfter brief-s leial ng tilh office where the discussion iti as takilg placeiCelltrrned, ook PI t I's i i tour Ihriugli the plant. As she"was lea itg tlc\ lappeled upo te pliant lllilaer. :aron(icksbeig, w itho )l 1ct itrloduticed to Pcla. 'clial left aif-Icr Cbeiln aLi sed hb I'rcsli thatl she w oild let her knowkabout lie job later since there wrec two ollther applicantsIfr te lob anid she still ad Ito look )over i ;ippliicationls.Xbotiut 2 or 3 dals LItr. n Sll1d;\. Ircsti cald PlliI'sIl. Ikw 1 11 l'I1I it' J1 II ,h.,j 1 he~l/xcnl 1" lC i i .1"''" Il'''" t ~X 'fi'"[ J 1 il t. 1`[ ,,hq t I x :hd l ,, / t'd i i1 1 11 11.11 th 1'.1~.,1~ 1 J l l I 1,,ll X n,.l k FERN L.ABORATORIES, INC,48'1h\ telephone nd cud her that he as hired ad that shewas to rtport folr u ork the tollM\inl2 d;i. Pell, accreptedthe offer and hbegan aorkmin fr Respondentl that \loNmdaAccordinL to IPresti and (ick shere. the phone call. houghimadc b\, Prsti. l uas ;t the behesl of (lickshTer Uhlo askedP-esti t call ena hbccause hlie had heen unsuccessful Il hlattcmpt to reach her himself. Presti testified that she madeno recommelcndall on with reg ard to the hire of PIena" cthat as it ial s. I find thatl since the inititalJ h ilb er i le, , ;conducted between Presti itld [ella ;s ias the telephotneconversation durilng hicih Plla as told to report forwork, and (ilicksher took no part II the interliwm orlillinlg process sland did n1ot, I 1 fact. peak to Pen; ecepl toexchange lhelc(.s. Presti either hired or effeclisei, reconl-mended the hiring of Pena.I he record re eals that on June 26, 1975. Francine ('it-era, one of the alleged discrimlinlees. toether with aflienld. applied for uork,l at Respondent's place of busilness.She spoke with Rose Prestl ad asked her if Respondentneeded help. Presti replied that no help uwas needed at hatlime hut ad ised the two uaomen to fill out applications foreniplo nlenl. wahich the\! did. D)urin the discussion (itleramentioned that she knewa ho to to pe. 11 his appeared tointerest Presti who then stated that although there waere Itolobs aailahble at thile molltltll if all tling becaime a Iailableafter vacation she would call (ictra.About a month later Presti called ( itera and requestedthat she report the following dl;, iol an riterie'. \Ihenshe did so, Presti took her for a tour of the plant and intro-dIuced her to the other cmipl ee icludiing the plant man-acer Glickshberg. Prest then took (' itra back to the officeuhere she ga;e her a tysping test. Presti checked over thetest and stilted that (itera had the loh and could start Uorkthe following Molndal .Ste thicn infornmed ( iter;a about thehours, pa. aid othelr conlltoltsl of enItplo nllent inludilltthe fact that she would he tlpginl and also ihelpinu withproduction hencer rest i needed lctr.' Altlloigh PIresti.II Rcsl', lcl. ll c 1.1.II, 1 , c., l I l' 1, ,lie1[ 11 1i 11 c l 1i ,.I 'll 1 li, .I i IIt'c111 ; dilcl 1cti .l i 1 ict'qic 1,) 11 [ ( illt' 111. [Ic I tfIrl l .11 , 1 11r' ll .1,(;I,1I 1 Clt , I 1 c,., I,. l'l ltc l Ilc ic' ill.lrl, i I III11 I I lI' ri 'r1 1 II ,I ' 111., 1 i criln Icc i md()ll-I lj c1,l, ii!f [I. 11 ' l 1. \ 1. 1 1Ic.1 -111I,- (; ,<ks1'.,· .,< 11,. 1.,1l. 1I .d1 i , 1't'c .h l' dlc ,lcccm i.il l l i lli!l rilcib i l l. ih\c c' ,11 r1 irh i i.P c, i k ,,' ,t .Ic JLI Cl I i i d'.Il'., 1' 1[k[11 ih. lii ' [[td ,ci1l 'lt[lc !It ! : 1r t1 .1i ,'l }1 [k ,'iir \Il ll 'it, .,. i1ltht'l cl" 1,11 1 lit .1m t /ll I cc .1 II 11 ,c 'i lI ccii Iii c,, I rh i I ILI I i ., Ii I ,c II c i r I ,r I I i l. l ic I I lq r ic c. ctl , iclr I [It1 1 , I ll I[t c 11I I ( It 1 11 , i C I I Iix c I llid t llit'lF m lld t,l/ c Pldrcl -l .rlI Di 'cr11 rr trc TlIl, .r[ i I 1.I, 11 1 icI \ l t,I c i,. 1 1 i .Il l t 1 LI r l lc, .1,. I[ 111c I'1. h ( I li. .ii. ' 5, .11h .rl cl, Ir 1 I IIi1 .c i I ,cr, I i11 I I c 1[ ,'hC i l , I, , l kl I[h tqlt lldt1 , .H, i 1 1hr r[ l tJl t1,;ci (,llk, ht'l , _ Oi ,lilt .ri,,1 r Irrc I l ,1,, d t\ t'd \ [ t.'1 'll. [ [ i" ll 1 lx It I -IiIN ,I I I tII 1. 1 I ['."'""r ll S l t~[:t (I , bt It',hlltd1 ,:, h,]l,,~\ I ..I .r , LI\,! i.] c,'. d,[ 1I ,'c1 .hc c I 'il,:\ I II. 'i ,"1.ici. 1tr icrrlritt slifi ed tlhal I t w .i ( lickst l- \ io made l tII ii ttatei dcc-s lion tIo hire (' ler. I fiid tll a if. ill fact. he did Sc, it ,ltsbased upron 'resti's effectic rerollllcllidatioll i(rl it .i.ssIte i;nlI, sle Ail(ie vlho hai;dled the c1ltire tllllr rlolll thedale f applicaltiill trueh te iterCsew to te itstrIlic-tHnIs ien t (tera 11 her first ti if \or'k.IlllsllltlChh I I hase fUtd that te hirlllg of P1Cla and(ilerta resultetd directll fromni t[h cffecntle reccir llcllniiedaIllis of PrCsti, I find her to be a stp1rsor ,itlUl IlieIllllliig of Sectionl ( 2( I) of Ithe \ct. I/:t'cpa/l ladcl, ltIii'( mnli/li. hie.. citl Rlcri /nliit.lls 11 irc-wclw(. I 8NI RB 80()(1971). ()Otlher idicilla sippolli this CocllsiilonITIcludt P'-rsti's ffectisC reconlllCllttill of ralses Ior- clliplor!cC \rgolldclzroc. lhelr a;SSlgilltllt of iulltics )o eipl)\cesArgondizzo. (itera, Sear;ctit. .ii1d PeCI,. and her Itra sfer ol( itcra from one jorb it) anotlhter. ]Prcsti also recei\Cd a Iigh-el ,a;ltge tI;in the other fnllle productllonl svrrlkr.B. 1h ()lamlllcitg ( mpownlglIt arl I197(. ciplio ecs of Respondent cre Lis-satisfiCtd with wages illd other collndiliolns of entplrllmeltcollnacted labor orgalllZittilon Lseekicg rcpresenit;tclli. butal their first meeting- wtiih ts busilless agellt weUre advisedthalt hi, particular nion did not represtent ieplosees em-plored ill their industr .Whezn lheir initial efforts pro,, edabhortlie. the mplses conltacted a second Ullion. thceclhargiig unllion herein. and made arraniements t() Ihoild anorgani/ational meeting. his me eting was held oni AUtislI() at cmlplo ee S;argclnt' hSeoli a;ld w;ls attended h lostof the rank-and-file cilmploxees of Respondenlt Iicludiii('itr;a a;t Pena te two a;llegc( discrilminatees. Presi ;lasiol ilted or presenl at the Illecting. .\fter a Illa tllo l? citthosle presenCIl igiteld tillt)I cards tlhe acre told bx tliehbusiiess agesCl that Respolndent w cruld hc receis in- notill-cation lf the nlliOinS lcprCsellttl tisc tits in about 3 dai.I oflo lncg the Illecticg tif Utist I) there t as Ocne [tilkaiiiioiig tlte cmplciees irould Ihe plant about the nllli.I hc diL after lie 1 llicciliE (tr dlislribultd uinlr catrdanld bo)oklets dtirilig the illct hIrur allltong thos elpllpiO\-ecs'\o hl idd trot ittIidcd h I. Ce Iiltellg te li s I[ t e cIli1i. Iuld rel llcsted Ihelll t ll s tln tle ithIlIri/itiio ,icld\pp.lrletlll I'res'ti 1rt 1i t 1 1 t or \\As; ;iads\ Isd b\ sOllicone I l11t Ih lie enill\c \c r e Clia;iged 11 till aC1 \ I I\t Ic-.i:uise hc called cplocc A.\iondliz/o aside, told hter io 1trulthll \lll ihe tile relt.i-kcd t I hit iihe tIndlIo di tlhttile cnlo\cTIcs h'ads "Slltcllillt tro o i. wlath the It Iill." h.51uIred A\rgondi/o to be sinu'cre w ithi her. Arond itz/c. h11o\-cver. dellted tihc l accusltill for fear of rlteiliaiilon P1resreplied, "Oh, I lo e \oil flor til. .. .i'.\ I rlr. 1 (I .l i k1 ' 11. IIr] I'T .IiL 11 1'l .l -I [ll L'd\ ,1 .rl, nI L,Il i : .I., ]i l l ' .;' .i 1,r 11 r iil. .1icc cli ..i .i l [;[li li~ ! 5t' IcI I I .o I 'cc ' r r uIrII, I 1J , lt 'Il, ..r11t- S' [[,' l .il l .'hkr .r i'l]ll.l 15 It r I , [ cI I- 1,rn \ ' I i ,Ih:1 .ltr',1 h1. F i 1, * l-F .1 1 l Ic .i ItIt t11[ '[[i nc \1 c tIN1h%'FERN LABORATORES, INC. 4 Sc) 490I)I('ISIONS ()1: NA'lIONAI I.AB()K RII.A(IONS BO()A RI)I consider this discussion helwCeen Supervisor IPrcsti andArgonldizzo, hich was initiated bh tile ormer to hce anattempt on Presti's part to obtain informllation concerningthe union actiilies of its employees. As such it amounts tocoercive interrogation violative of Section 8(a)( l).On August 13,pthe UInion's demand letter was recceivedhb Respondent thus confirming Presti's fears tllhat the cim-ploees had, in fact,. heen engaged in unlion activit\ andthat the I nilon was claiming to represent majorit ofthem. l'hcreafter, Presli discussed tile Ilnion with ariousemploecs. She spoke to ('itera several times and on onesuch occasion stated that "if the Llnion came into theplanlt. that most likely the plant ould h e to closedown," thait "h wouldn't be able to afford to sltavopen." She askel (itera rhetoricallN whether, she did notrealizc what she "wIas doing when she started all this" ltheUnion. O()n another occasion. Presti again accused (itclaof being "responsible for all this stuff that was happengwith the unlionsl and stated that "lunions weren'l ans goodand if they Ithe emploeesI continued with it Ilcir unio,nactivitIes tlhe plant ould probhahl close down beca usethes didn't have enough money." According to (itcra.Presti made these and similar remarks on a numler of oc-casions while in tile office and in the presence of otheremployees while in the lunch roon. I consider these sate-ments by Presti to (itera a clear threat that the plant wouldbe closed if the Itnion succeeded in its attempt to organlizeand represent Respondent's employees. In the ahsence ofany mitigating or justifying economic satisfactor eCxplaina-tion for these statements. I find them violative of Section8(a)( 1 ) of the Act.In addition to directly accusing ( itcra of being responsi-ble for he advent of tile tlnion. Presti also illnformnled cl-plovee ()rish;ak ;nlld other cmllo, ccs that shle hclic\cdthat (itcra and I)ominic '11otta .a s1ippi r depallleillemployee, ad starlted the unltion or;'nllin ill Calaln.l.I'hllough other cmllliees tried to consvincc P'rcsti that theunion organizing cailnpaigil was not thile ork of Ollne toemployees, Iresti nevertheless accused (litera anld I rollaof being the ringleaders and complained that she "didn'tundtrstand I)ominic because when l)ominic ot marriedthe [Respondent had given liiln a ver nice lddi inl'1 14gift."()n another occasion froml 2 eeks to mouth before tilheelection, Respondenlt's elloe's 'Acr Clt;cCd il t dis-cussion about the Ilnioll at their Aork sltatiots '.heil l're-ti".X hc c PIl'' , [CS llll1() i I, 1 ' \ il.1m l L 1 II. ]h l1 ' 1111C , I t .'S ,lll i 1111[ti1 lidI 'tll h ii lll lt h ni l ht'1 (Inti d t'i i Ntdi siit litii ie i hi,.ii lt.' ,i1'1tICII ll a11l111t 1 lltl \ti. 11 111ith 111.1 1ii l)t( 11111111t IllN I 1ll1llt' It' 1 llllt' alll~1cd ;1t's I.111M te'1t '1? 111i ()11,ild k's ] C11111'll \ ik'L(m'oTI1IT' I-Im- IIIC I Ii 1 el ed\ ., 1.1I l j %t'il.ll~ql ollt-l l .Ip[>t'l S ;Ix d.' ll11)ld 111 ()}1h.ak'stie1 1 h .' 1 11111'1 \II ,1 1.111S It'1,1 xCL.l L-L dlhtl\ hl >t11 I1 1d 't1 1,t 1 , Iu11T1 .11 %'l[1I CIClll}t'l '1. l1 d11' .\ h l'CtIIh' 11C \ I'B 1 Cl 1t'l11it , I'll/ 11 11( ItCIl 11JLd h nt' dx}iI Cd. 1'1Irt's11i s t d 1 1 '1. midl , t't,, 111 '1n tidc[~.! x]1,k'lllp(.}t'k h tsc n (l'11-1 1 '11 1.1 .111 XI [/o III 11 1 kk IIIC1 :scr ,lli III ,ticlprilla tbi Shlc IrlMlCO [. h111( 11 1 l OI}tC klcx, tJ/11 ( i11t'.1 \t.1t 11t' Il'the Il)n lcale', f Iht unioin htliness th uh c:cl t'i rwds IIsI .i 1 .lXXhldt' li'lh1oll1 hlc\1Ln ltll , a, s,inljectcd herself into the convelsatiolln and asked these clm-ploees,. "What do 'ou want? Do ou wanit carpeting onthe floor?" Some of tlhemi replied that thes wanted theblinds fixed anld sufficient rags with which to work. Ihcen,whell employee Pena also attemlpled t rellrs to I'resi'squestion, Presti told her to shut up. tliat site had no right tosaI ainl\iinlg.5Pena argued that she had as iluch righl asaIlNoine else to speak. Since i has behn founid that lrcstlias a supervisor at tihe tinhe that tii discussion took plalcehier tellinlg Pea to "shut up" ald statinig that she "had tloright to sa an thing" while other elplosces were permit-tled frcel to discuss their workitnlIg onditioinsll s clearhl\ il-terrercnce ithll her right to particp;lle iT concerted activit',,Micil is plotccted hb lie Act. Respondent. Ilrough Plrestitherls \iolated Sleeion X(a;)( I). I lie incident also delnlon-stra;its I'resti's UlliOll anillus. all attitude wdhiclh resti her-self frecels admitted durling hcer tcstimon\ .( '. 1/hr. I)ichl; ,ic o ( I'/ueriI Ilt I )iischtarc( itcla's dutlCs were primaril, cleriical in nature aolitulsite was required. fronl timle to titlie, to work in prodictlion.lcer clerical duties cotnsisted in part of lpiing inL,oices, or-Iders- and letlters. hllig customers, filing, aid a;l'IIS\eritigthe telephone. She also opened tlte mail and forAardcdchecks anld orders to other offices lcaled ill I arminigdleand Nec York (ito. ()ticr ciriespondenc se lacedi oin(;licheksbrg's desk or gave to rcsti.()O August 13, the unlionI denl;lld letter was rccci cd h\Respolndent I, aind on August 17.Ia letter from the Na-titithal l.ahi r l iiti s;1d rcci c on iifirniini t thalthe u 1o k 5;] clilllnllc ilcpre,,Cnt!.ltiol;i stltls. ( itelCI'a ss 1had beenl ;IhclI 1ti l. pr'i .t)lls I tli;i\ .ll J[t (ICltlillI(]ccl ; , TILs r\cIl tI Resl)0itlln' t ,ificC. r-cc \cd.open1'cid, and mgllid ' et Imle 1r I11om the Nalionatl a;1boriRelalliolls iird.. llsti ;1 s hi t ,h ci id , II, I ;Ill done tin pc i-otils cCasioll ll .lien icil.Ired letters were receised I(lIate tat da, ( li bek,crg,. ppmrcntl, altmtoed \til ('icrlifol opllipn lic llc. atiulSed cr of readting the letter,stilthl tllllt Ie fooulld it H]lld Ito belcl that shie could illavoltipiCd i l ;aLn lt icad it. (iliksberc lestlified that lie toldlie that l;l he 1s 11]t I Iltlholied to opel Il ii l othel i ltih;thilt s. Itch he ca\e hl to oipel id t I licr operlt Lg I[ t lielettel Io1l te NI.RB 11as ione of the s'. eral re stions IoI11hCl disctlrEc.()it luMlda, Aist 3 t abiout 4 p.m. (lickbcrcalled ('itcra tio li i o1fice aild told hc' Ill hct 1itd 1-I 1. l, ' l s .lIh I, 1. 11 1CI t l'dlh!~,1 1[ (11-1:1 ,t'] .1 ]ll J11 1hII ]/k d it, i 't t'l t1, IIi [iihc ! ,ih ui i .ii ut'Ntii i d I Ni rii I i 111 I t .1,1i I.It[ ll F t .I I l r I .1 l I 'IC IL 'Itlll. I 11i[ I I t LCII' I~11 VL I 11 I , 1 , 1, Rl,,lil -'11i , 1ti)1 t Ii II , ' i c IIc'1 N'l!ci-(,[ likdI tU 1-t1 lt1d TIldl I 1 rt'1 .]l.] I q r ., l1{F11, bll% tll ICI I,11 ,I 1 11 sI,~k 1(' 1 1· (11 ,1 1 \l s l l / 1,1 illknbdll/:'l '.lc h1e Io (~I ); 11 1J t'11.. .(t 1 1I( 1 ltl '"' Kcr. )I l >.M c / Ihl 1 c 1,J 1 1. I l le 1 ',Hhll j I/ 1 /t'd 111· h '1 I C I ll I1% 1 R II ().~ tl.. , ,mL I lm [h {· [', tll11 cl ilt. IC 'II k1 tlo11r I l, i .1l lLf ;1 C .I t 11,.L. .1kti% 10 %Jl}J iii111 11111h111.111116 FERN LABORATORIES, INC491tended to fire her the previous FIridaI but that it had slip-ped his mind. lie then told her that she was fired. When('itera asked why she witas fired, he replied that it was be-cause she was absent a lot.' lie also reminded her of thefact that she had opened up the Nl RB letter without au-thorization .2' As she went to get her coat. her husbandcame in the door to drive her home. When she told hinithat she had just been fired, he asked Gilicksherg why hiswife had been fired. (;licksberg replied. "Oh. I really don'tremember." I find Gilicksberg's cavalier remark to Citera'shusband indicative of a termination steeped in animusrather than reflective of a termination based upon legiti-mate. albeit unfortunate, circumstances such as excessiveabsences. It seems to me that if an emplover is asked toexplain to a man why his wife has just been fired, and thetermination were, in fact, for legitimate reasons, he wouldmost naturally inform the man of the circumstances withsome degree of sympathy, such as "I'm sorry, but the comn-pany simply cannot function properly with Francine beingabsent as much as she is." But when C('itera's husbandasked (ilicksberg why she had been fired and (ilicksbergreplied. "Oh I really don't remember." when, in fact, just aminute or two earlier, he had told her that it was for exces-sive absenteeism, his explanation smacks strongly of vin-dictive sarcasm reflective of a motivation based on animus.According to Glicksberg he fired Citera for two reasons.One, was the fact that she was late frequently. fhe otherconcerned an incident involving a warning note. In furtherexplication. Glicksberg testified that on Thursday. August12, Citera asked for 2 hours off to consult with her attor-ney. This was the third week of vacation for Presti andPeterson?2and for that reason Respondent was shorthand-ed that week. He testified that he had told Citera that heexpected to be shorthanded that week and to please watchher attendance because she had been "constantly late orabsent." Despite being shorthanded, however. Glicksberggranted Citera the 2 hours requested with the admonitionto be certain to come in to work the following day. The1 Responden t's records id ical that ( ier.a had he rl .ihcili 12 niie,since the beginning if the car tier last .Ihcnce prior i., her dill.lrc. h.Jdoccurred Augusl 13. 10 da,,s hefo(re. I redl ri ll ll\ II, th.i(iicksherg did. n fact. .late during ( era'i eit nterl ic. tha her ecixt.absenteeism wa, he rean for her dlschairgeI" (ih cksherg tesified thai during he exit nler'ie, he .l c. o InicIitiiic t,C'iera th:at she hd been late that i/ozrnlng I tIl ic denled h\ ( i.a l cih,teslified thalt he had onlt hbeen i:lrd; on a fe , occamosis. thai chie 11til lie iLibeen docked for being lard. and thatll liiksherg had ne er dlilcu.iCed Jlrtardiness i ith her. (ickhbelrg testifiedI oIld her about the fcl halt he u.is a. .l a , tlie ,ct tha.t Ic w1c,, Iliethat d. the prcilou u ccek before the people lii h id thre. e lvc eek\:;catllrt ca;rim haCk and I uold tier Ihibol .111 .CCtIlliti i].lliii) f (ldiflCllthings hut the i1ain I o tIhing llls .ra the le tr ir.llld he ilC Ih. ul l .i 1abh,en( an.id ia bilnch oi ac icunllililn a ll h il t l le pciic .i,,llJ Cii i C-cl.1,il Ile pri a't lll )ithl (Or [~*% hcfIIrc .\ .ll.t l th tii I t ni1llliC .I.ii1' 1 1c .such .a hecr woirk .ll't f the rciletI on.. idr (iickcere's tei ili\ n czl cerrlllr Ic e.a i ict ilict ci ,rltI ( lt.i.dl.l tclllcid. cnfuiied lind c'hols l.ackii in licbcll\ Ii.ll dlii.. ,l lldlcik ofi caiind r tIong w t1hl Ils belated hlit ii i n eliii ii cll, .III c -,il.curiicLU nie till ci here ill, deis. rilpti. u f tlhe :cr Ii i i .11 cdl, ii tlhILIt Ocf (itCl. 11l. IIc.uldJ he. dilsrctiedl Il lpcec ,C 1111() lC.it' ,Ci isriC. rcrt. awarded an extra l eeks ,tiocn the c, ek cnling i \U1gll 13 c11, l; 11II .Idfl clliti 1 t ' 2\ k.;ILacltl l frni tiul\ 2 throuh l i \t iclt 9 c. 1li .IIll ellllp] C .\,ce c1I)C.1 .i1lddturini vl ch Ihtc pltnL u..i .i-Cdnest Iday. Friday .A.u\gust 13. (itera failed to report forwolrk which. according to (ilicksberg made him furious.She did not call in to advise (ilicksberg that she i ould notbe in. nor did she offer an explanation the following Mon-day as to why she had not reported to work the previousF;ridav. On previous occasions ('itera had been absentwithout calling in. Glicksberg characterized her failure togive an explanation concerning her absence on Frida). Au-gust 13 as reflecting her "arrogant attitude."On Monday. August 16.22 according to Glicksber hegave ('itera a warning note 2 in Presti's presence. inwhich he complained bitterlx about her absence. her late-ness, and the importance of her being on time. In the pasthe had given her several verbal warnings for her lateness.lie asked ('itera to read and sign the note, but she refuscedstating that she would not sign anything. Glicksberg statedthat it was "just a warning that you have been late and Ijust want you to sign that you have been warned." Citerareplied. "No I am not signing it" and pushed the paperawa,. Glicksberg characterized her attitude as snipp.Gilicksberg was angry, but did not want to show it. so heleft the office. Later he returned and asked Citera wherethe note was and she replied that she did not have it.(;licksberg again walked out of the office but then afterasking Presti if she had the note, and after she denied ha:-ing it. he told Presti to check with Citera to find out whatshe had done with the note. Presti testified that when shewent in and asked Citera about the note. Citera. after firstdenying that she knew where it was, then stated that shehad destroyed it. Later. Presti reported this to Glicksberg.2sCitera declared flatly during her testimony that she nev-er received any written warning concerning either her ab-sence on August 13 or on any other occasion.Glicksberg testified that although he decided to fire Cit-era because of the incident involving the warning note hedetermined not to do so until the end of the week so thatPresti. who had been on vacation, could pick up the looseends from Citera. thus permitting a smooth turnover. Theend of the week was Friday, August 20. the day Respon-dent received the notice of hearing from the National l.a-bor Relations Board. According to Glicksberg, he receivedan important phone call Friday afternoon which kept himbuss until after Citera and the other employees had left sothat he never got around to terminating her as he had in-tended.il(;lhk .hcr .dcie. ti.l e C:l\e ( itcl.li he rilinun [tlic miit ..lile d.ith.l tue eletter hilI the \.tiitl. h .il Rclalliii B a1rd .rr\ cid hich %g:i.I ncl.id , c i. iii I'lie iiic urnpan r,,is Rcsp t \It 4 kept h i Presii. wich record .ah-ceicec ,iid lJ c-teil icleit Ili (;hckhcr2 'pukc to i'era cii I id.ic>catsl 17t. I.c rdin herl itpur ,ciedJ bein l e that d. I lie r Ii. tl.tiXit_,Jl\ 171 d rc riot IutCllh nili .l I lltl e or il c.iliilll lit heIIIC11 .ubcCi I1t\'c'.c t ' I iil \,11Ci1 I I. h it 1 t 1 ( it ,ll rueIIIIlt Ie l ICItII [oe Ill.\I RIt-(illc1,kcel[t cu1tetd li1t , pluruslx IC uckcd tr C h, h p l 1ithnhe t ( Iice.i tIre c LrIti ' litie hc i.iuc e ic ..llllr J ii' .itIIC tc1 IcilIfICIth.lt ll I e. ti tilt e ic l p .lle 1i1 l.e lit11. tl i,,rkel p ic,lcx. I IexiIlc Il 111 tICtlllrlrl IT'hlll I ..lr l c IIc lt ll fti IIC1. 1 ll l)i P lil.(,I k c" rit ,it li,.t ( iCt. i .,1itllll C )1 t1 d I etl ii 1 1 tI. li, hl C .l citt11 ccd II rls T, . 492DCF.( ISIONS OF NATIONAL. LABOR iKLATIONS BOARD2. Respondent's reasons for discharging Citeraa. ic'1 t warnling tol inlsubordinationAs noted above one of the reasons that Respondent citesfor terminating Citera concerns her requesting 2 hours offto see a lawyer on August 12. then failing to report forwork on August 13 when Respondent was shorthanded.Citera denies that she requested 2 hours off on August 12and states that the only time she took off from work be-cause of a legal problem occurred a couple of months be-fore her discharge when she was forced to take off for 3days to appear in court. The records supplied by the com-pany which are used for payroll purposes bear numerousnotations concerning employees who had taken off earlyand therefore owed time to the company. The records con-tain no such notation indicating that Citera took off 2hours on August 12. On the other hand the records showthat Citera took off 3 days in late June. I therefore creditCitera, as supported by the records, over Glicksberg withregard to this matter. I conclude that Glicksberg insertedthe matter concerning Citera's request for 2 hours off to seea lawyer simply to embellish his story concerning her tak-ing the following day off without permission.As to Citera's alleged absei,ce on August 13. Glicksbergtestified that she was absent that day but probably notthereafter. Citera denied that she was absent during theweek prior to her discharge. She was not quite so emphatic.however. with regard to the preceding week, which includ-ing Friday, August 13. When asked if she had been absentduring the week ending August 13 she replied, "I don'tthink so, no." 6 The time book shows a checkmark in thespace for the date Friday. August 13. next to Citera's nameindicating that Citera advised Respondent on the previousday that she intended to report for work on Friday.27Inaddition to the checkmark however, there appears theword "out" 2 written in the same space indicating that Cit-era did not work on Friday, August 13. Based upon theserecords and the payroll records -supporting Respondent'sposition I find that Citera was absent on Friday, August13.302' Though (Ctera olunteered that she had her check stuhs lt honte .hitchwould prove her presence or absence during certain da,. he (;enerallCounsel did not produce them.7 This was the usual procedure utilized to enabhle Respondentl pa.llloffice to, prepare the emploees checks n a.dlunct2 Presti testified that the word "out" vis probahl\ rittcn n h JuliSeargeni. though she appeared as a witness for the (ienel.l ( unsel .andadmitted keeping the attendance records during the eek orf August 1.Seargent was never specificall5asked if she als he indisldull hiso rolethe word "out" in the book.2' The payroll records indicate thai (llera was paid fr rid r .u Xgust 13.since she had indicated that she .ould he presenl. I le forllovsl.g eek.however. Ihough she worked ai full 40-hour usrk week she as oil\ p ll32 hurs,. apparently being docked for Iridas. ugust 13 Site vais also puid4 hurs sowed Ito her froin the week of Juls 23. for a total if 3 hours3" Julia Se;argent testified that ( itera advised Ihe ,other cplsoc, tha.t Ilheletter from the Inion had arrived on ugust 13 Repllmgi ti .1 leadtinequestion on cross examinatllln, wlch questlln supplied the dlate. Sealentstilted that (Citera informed the oither emploses ,, on -'rsd,. Ituts!u / thiltthe letter had arrived that et d If this were true. the inipica.in isi ti1(itera was appa.renlI at work on I-rida'. August 13. jlust i se esic,,fie,.and the ahbsenee records kept itl .arstl1nigd.le .it oulld 1ise tO hc .SUlliCd.were r:alstied Ifor use in the isllti prleeding .I ir nol klig t i ti.keC IitlAs noted above. (ilicksberg testified that on Monday.August 16, the very next work day following the Fridaywhich Citera took off, and which action, Glicksberg testi-fied. made him furious, he gave Citera a warning note.Presti's testimony fully supports that of Glicksberg. Itstands to reason that if (ilicksberg were, in fact, angry overCitera's absence the previous Friday, he certainly wouldhave taken the action which he testified to, and just asquickly. If on the other hand, Citera's Friday absence wasnot so serious a matter as Glicksberg said it was, he prob-ably would not have gone through the trouble of writingout a warning note for that reason. Records 'I supplied bythe company indicate that both Citera and other employ-ees had in the past indicated an intention of working thefollowing day, and subsequently failed to report. No oneever received a warning for this or any other type of absen-teeism before.Despite Glicksberg's and Presti's statements that thewarning note incident occurred on Monday. August 16.immediately following itera's absence and right afterPresti returned from vacation, as noted above, there is evi-dence in the record to the contrary. Thus the company'sown attendance records for the week of August 20 bearsthe notation: "Fran 15 min. late on Tues.-spoken to byMr. B." Tuesday would have been August 17. If Citerawere given a written warning on Monday, August 16, con-cerning her absences and lateness. particularly her absenceon August 13. at which time a serious confrontation sup-posedly took place, the company's attendance recordswould certainly have reflected this fact, assuming that suchnotations were made in the ordinary course of business.C'ertainly. if there were two warnings, one written warningon Monday following the confrontation already describedand one verbal warning on Tuesday as mentioned in thecompany records, the former. more significant event,would not have been completely ignored while the "spokenwarning" concerning an alleged 15-minute tardiness wasrecorded. If, on the other hand, the notation contained inthe record refers to the warning notice testified to byGlicksberg and Presti, it reflects adversely on their descrip-tion of events. First of all. the note in the book describes averbal notice while their testimony concerns a written no-tice secondly the note mentions only a 15-minute tardi-ness while the testimony concerns absences as well: finally,whereas the note stated that the warning was delivered onTuesday, the testimony of Presti and Glicksberg places thewarning as having been delivered on Monday. If the warn-ing took place on Tuesday as the notation states and con-cerned a discussion of Citera's absence the previous Fri-day. though not specifically mentioned in the notation,.assuripin. RaiSher I conclude ilat t ontrar to S.algent's testinloiN if('ter; acre Ihe onle al h did, i] fact,. .ad ise Seargenlt land the other emplo -ees thai the t 'niit', detnand letter had arrised, she did so the folloaiglid.a a thest. I is igreed bs il parties she was t l , ark [ his colltlslinis .si,1 suppelted, in part. h he facl that ('iter; credlhls testified that shewals .llthilr l/ed I1 open up the mi l atd sign fli cerified sr registeredletters If lhe .ere pre,entl .1 work oin Autguls 13, she ssould hec signed forthe enn,11 s dml and letter I lie return receipt for 1ith letter. li hecer. .saslglnedts b '5h .r.lloVsl/,. lts (' esa lie esidenc is qIronsg li ('ltcr. wasti l ` ork Iss ALIgUlt 1I hlie c.'uids refle .a inumbihel tf illtal.ics lcc bhoth check and thi,irFk ",tit" p le.r li lls tiIlc.ttlli circitlnlsllnLcs Sllll.r ,. It llt lbeing dis-..iscl ]CICItI FERN LABORATORIES, INC..493then clearl (Glicksberg was not as furious about the ab-sence as he testified since he Awold not have waitedthrough all of Monday before bringing it to Citera's atten-tion on luesdaN.In light of the discrepancies between the notation in thecompany's attendance records and Glicksherg's andPresti's testimony when considered in light of the fact thatCitera flatly denied that she ever received any warningnotice. I reject the entire line of testimony concerning thealleged written warning notice as proffered by Glicksbergand Presti. as a fiction." I cannot believe that with theemphasis placed on this warning notice episode b Re-spondent, that it would have made no record of its occur-rence, though it claims to have done so with regard to farless important matters.b. ('ierals absence.s in gen'eralOne reason for Citera's discharge. according toGlicksberg, was her record of excessive absenteeism. Al-though the company's records indicate and Citera freelyadmits that she was absent approximately 12-13 times in1976, 12 of these absences were during the period Januarythrough June. The single absence which occurred duringthe months of July and August occurred on August 13, aninstance fully discussed infra. Despite the fact that Citerawas absent 8 days in the first quarter of 1976 and on threeoccasions during the first half of 1976 she was absent for 3days at a time, it is admitted that neither Glicksberg norPresti ever disciplined, complained to. or even discussedwith Citera her absences until the alleged warning noteincident which I have found did not occur at all and which,if it did, in fact, occur, occurred on August 17 as reflectedby the notation in Respondent's attendance records, on thesame day that Citera received, opened, and was criticizedfor opening the letter from the National Labor RelationsBoard.It is patently clear from the record that throughout heremployment at Respondent's plant. Citera's excessive ab-sences, if that is the correct term, were condoned by Re-spondent and that no action was taken against her becauseof her absenteeism until the advent of the Union. I findthat excessive absenteeism, as a reason for Citera's dis-charge, was a mere pretext utilized by Respondent to coverits true motivation in discharging Citera.c. Citera' s record of tardinessAnother basis proffered by Respondent as a reason forCitera's termination was her alleged excessive incidence oftardiness. To give proper consideration to this matter onemust first consider Respondent's attitude toward tardiness('nerd inlpressed mc ., .i torthrieh. l. .id d h-iict -iIiC-ihr ,tughoui her estriniont11 i noted hat (;lickhbcrg hId eimpiecc Se.lrcni thIat hti hII.d ] iic('ltera .a di.ciphinar letter Since io timlic fr.ailC a, I.,lihli,hed ,..i thl,coinflert;iIl. I onsider (Gihckher> ,ta.icnitnill of 1 Ctidlcilltlr %iltiCe. S rgnt tc tifielt that ('lltcr. Il c d I l rx I rs ii the r ipti, .itht-out calhn f in and Pre l slaild that he t ii. t lli 1 i. nlC I illin tl t r I'I11 i,he finall rerporltd t.. ork [htr I no cdl rlnc, hC t[. 1lut[ .111Xh111 Ia. I1 f;(1 dlCIIin general. First it is noted that the plant has no time clockoin which employees punch in. According to (Glicksherg'souwn testimonN, when Presti takes the attendance of theemployees, she just checks to make certain that the, a;rethere for the day and the records kept do not reflect theactual reporting and departure times of the employees.These are not important so long as employees put in theirhours. When Glicksberg arrives an hour or an hour .and ahalf after the rank-and-file employees' starting time. hesimply notes the checks after their names and assumes thatthey are present. tie cannot tell b the records kept %whattime they arrived. From Glicksberg's testimony, it is clearthat Respondent generally did not particularly care whenan employee reported for work just so long as that employ -ee put in a full day. In further clarification, or perhaps incontradiction of this testimony. however Glicksberg testi-fiecu that a timebook )" is kept by Presti who enters in it thenumber of minutes an individual arrives late for work. IfGlicksberg finds no such entry, he assumes that the indi-vidual arrived for work on time at 8 a.m. licksbher elabho-rated by stating that in cases where the privilege is abused.he would tell Presti to note how much and with what fre-quency an employee is late. lie added that when Seargentkept the books, before Presti was assigned this duty. shefollowed the same procedure. As to how Glicksberg wouldknow when employees would report late, he testified thathe learned this from the book or from other people whocomplained about employees coming in late. He deniedthat Presti ever complained about Citera coming in late butadmitted that she kept the records. With regard to Citera,Glicksberg testified that she was late innumerable timesand was the only employee who was abusing the privilege.Presti testified that she was responsible for keeping thetimehook and first began doing so in May 1976. Prior tothat time Seargent performed this duty. Keeping the time-book consists of placing a check mark after eachemployee's name for the particular date to show that hewas in attendance on that date. She also notes overtime inthe book by placing a + I in the appropriate box to indi-cate one additional hour of overtime worked. Presti furthertestified that she would place a small 10 or 15 in the upperright hand corner of a box to indicate 10 or 15 minutes latethat day. At the bottom of each weekly sheet Presti wouldnote any warnings for lateness issued to an employee.With regard to Citera's record of tardiness. Presti testi-fied that Citera had always been late, even from the begin-ning of her employment, but that her lateness had neverbeen entered into the books until August 1976. It was atthis time, according to Presti, that Glicksberg found outthat Citera was constantly coming in late. that other em-plovees were irritated because of it, and that for this reasonhe asked Presti to start making notes in the book. Prestistated that before this time, Glicksberg had not knownabout Citera's record of tardiness because Presti ne er toldhim,'She then testified that when she found out that theother employees were irritated about Citera's reportinglate, she told Glicksberg who told her to make note of hertardiness.lP.L s I ctx% rk t trllcd Il ltalgle I C, e lltlmld llt, h..k .r 1c.od,.I Isc hcl I))c,1 oiil,1t tied herstlf and tetified il.i (d,,k.-Cr,. '.,.1LX.,II' .'1 ( I1t'1.1x { lstelp', 1d .llned 1h., ;ib- l I{ it kc it I ,111 ',FERN LABORATORIES. IN. 493_ _ . 494DI)ECISIONS OF NATIONAL. LABOR REL.ATIONS BOARI)I find Presti's testimony with regard to these matters to-tally incredible. First, the time book indicates that no nota-tions concerning tardiness were entered for any employeesby Presti 7 in the manner she described where a smallnumber was placed in the daily blocks opposite anyemployee's name until Tuesday June .Prior to that dateno indications appear in the record book that ('itera hadbeen late. This is contrary to her testimony that the newsystem of marking down Citera's lateness was initiated inAugust. Beginning Tuesday. June I. according to the rec-ord book, Citera was late between 5 and 40 minutes everysingle morning without exception through the week of July23, the last week of work before vacation and the last weekof work before the August 10 union meeting. Throughoutthis entire period no similar notation was made in the rec-ord book for any other employee. Thus, there is an incon-sistency between Presti's testimony where she stated thatshe first started making these tardiness notations in Augustwhen told to do so by Glicksberg and the record bookwhich indicates that she began making these notations onJune .Since Presti testified that she did not make thesenotations of tardiness until told to do so by Glicksberg andGlicksberg testified that he looked at the book when hecame in at 9 or 9:30 a.m. to see who was present, he wouldhave been aware from looking at the book, assuming thenotations were made on the days indicated, that Citera waslate every single day from June I through the week endingJuly 16, six full weeks before Citera was warned about late-ness. It was on the page in the timebook covering the weekending July 16 that the first notation of a warning to Citerais indicated. Despite the notation of a warning having is-sued at this time, Glicksberg did not testify to having is-sued it, and Presti denied ever warning Citera about herlateness herself, although she did complain to other em-ployees about Citera's tardiness without, however. takingany action against her.It appears patently absurd that Glicksberg would havegiven the order to Presti as of June I to keep track ofCitera's record of tardiness, then observe her being tardyevery day without exception for from 5 to 6 weeks if, infact, he was legitimately concerned with her tardiness. Cit-era denies that she ever received any warning concerningher tardiness. The record reflects that following the allegedwarning of Citera during the week of July 16 Citera contin-ued to be late each and every day without exception untilvacation time, indicating an incredible lack of concern onher part for her job.But what if Presti's testimony was correct that she wasnot told to keep track of Citera's incidence of tardinessuntil August and did not do so until that time? Then all ofthe notations in the time book would have had to be en-tered ex post. facto.38If this were the case, it would explainI len Scirg'rcl kept the books She nidcd her rl dkad; clidcrilt, ttardiness with an iditc.llll hetthletr he prtlried to be do.tkcd ol I k ikcup the work; Ihis tolcluioII I, ;llo supported h, I'rc "n , *oltlllctolle iC 111111.11\during wlvhich he tiled thlil llt ug thl e ta nll litl1C U I is l ,ll lhe dllidnou l;ike .ittenld.lnce l it thit ltitle hc.iii tle frltll tt11iIg tlllne. it .Ih,I l 2'tIIlllI C% elch tllirn ig. theit I tt ellli.cI llCln duril t hl I ll 1i11 111i i b1quickl filled witih creilie. Slit estified l1a11 the .lilte 1,ti]n l A111c IIi (cl i-ien s., possibls half anl 1ti1Ml. hefort I;lkine ;Ittendilllc e If 1ill, sCIe Iit'the uniformity of the entries, i.e.. Citera late every daywithout an exception. and not a single incident of latenessfor anyone else. It would also lend credence to Citera'stestimony that she was never warned about her latenessprior to her discharge. For if she had been warned as indi-cated by the record book during the week ending July 16. itwould seem probable that she would have reported to workon time immediately thereafter, at least for a few days.There being no apparent effect on Citera of this allegedwarning, and there being a singular paucity of testimony asto how and by whom this alleged warning was issued.39Ifind, in light of Citera's credited testimony, that no suchwarning was ever issued. It follows then that the entry con-cerning the warning during the week ending July 16. aswell as all of the se. post facto entries purportedly indicatingCitera's incidence of tardiness, were falsified.If. as found here, Glicksberg first told Presti to beginmaking notations on C('itera's tardiness in August and shedid so, at that time, even going so far as to make ex postfacto entries in the timebook, the question arises, why wasthis done? Presti testified that the notations were made, onorder of Glicksberg. only after the girls became irritatedover Citera's habitual tardiness. However, when askedwhich of the girls had complained about Citera's tardiness.Presti replied, "No one complained to me. It was a generalthing." When the General Counsel persisted in demandingto know precisely who had complained about Citera, Prestistated, "several people said it." When challenged to namethem, Presti offered the names of four employees, none ofwhom were called to substantiate Presti's story. I foundPresti, with respect to this portion of her testimony, singu-larly unconvincing and reject her proffered reason for sud-denly changing the bookkeeping system and her generalattitude toward Citera's habitual tardiness. What seemsperfectly clear is that it was August 10 that the employeesheld their union meeting and signed cards immediatelyupon return from their vacation; that shortly thereafterCitera was accused by Presti of starting the Union, andthat it was at that time that Glicksberg told Presti to keeptrack of Citera's record of tardiness. The cause and effect ispatently clear. Although Citera admittedly reported late,according to Presti's own testimony. since the very begin-ning of her employment. nothing was done about it untilshe became involved in the union campaign after which,and because of which, Presti was told to keep track andmake notations concerning her lateness. Thus, it is obviousthat Respondent sought to use Citera's record of tardinessas a pretext and undertook to build a case against herbased on her record of tardiness, later to pretextually ter-minate her, in truth, because of her union activity. I find.however, that since Respondent had been aware of Citera'spropensity for tardiness since the beginning of her employ-Ii-o;,c .1II1l d 'P, tI ami eC htln L ti 11t f ll 2) 1IIILICL to i h ll 1ll Iu In lhepll tlol :lei ] /o kiid s iL tell v, Jln ( iela reported Col work in theil1ce r Ic1c1ll J'lsli ,Illttd A nus olltl \ Ihle rol te ploduclt n ae l.l I Iotl11hl. .llld rltllk¢ 111the ilt.ll ll S 1 1 h tnice hok hlh i ldltlc tat( Itdl.i hI l tII 1111 ii1 C ( .I ,i ( I2iiiltC HIt w lel she' : ~.dS Ilil.l ThC to eCCJtct Cm e III Att ItI/c C IIInC~1, Pt' l ttihcd Il (ollckx}~ci~ issued 111e g%:trilitig At I adinv'ised diC'x 1'tldl cn bl ' 11.j (,ilkl\ % l[/ j<tcsh lt. ullq. ll;lllc djC hi iil l .shde ,;l( t1.1' t blilt', h \1r1,rl\l.}ll ' 1 UI N .i rl(l IState ll Aas]1 t" T'1 li.ill", thle I~',tu l ci I 14, the in.:aanm_" aInd ithrt (ilttknher I111\br.lllO1,t t/ Ic 11hhc. ,,.rIC 1"llwd iclt "ttel FERN LABORATORIES. INC495nlent. and had done iinothiiiig about t. that t had long behencondoned and had nothing to do w ith her discharge.4During the week of August 13. while Presti \was enjo lngher third week of vacation, Searoent n made th entries In tieattendance b ook. )uring this wee k no notations concern-ing ( Citera's purported lateness were entered. Ihere was notestimon s to the effect that Seargent was told expectedto make entries concerning (itera's tardiness. lWhen PIreslreturned, she resumed the dut' of niaking entries II theattendance b ook. It appears to me. if Respondent had beeninterested in a legitnmate record of (itel ra's tardiness heen-ning h ;ck in June ias reflectedl h the attendanice records.Seargent would have been adiscd to make si niiar ota-tions. She did not do so. ho\weer. either because she ig-nored ( Citera's being late that week, just as She had donewhen she kept the records on a rcular basis before Presitook over the job, or ('itera was not late thiiat week ut isshe testified.According to (itera. she reported to ,ork each da, oi) itime during the week ending A ugust 20 and she is sure ofthis fact because emplovees. aware of her propcnsi toarrive late from time-to-time made a special effort to callher eah morning during the 2 week period betwee cn theunion organizational meeting and Citera's discharge. ()ris-hak testified to the truth of 'his fact and stated that aflerthe Union started. she made certain that Ci tera ias notlate by calling her ever) single morning. he decision t)o doso was made at the August 10 union meeting because theemplolees were aware that (itera had a reputation forbeing late and they did not wiant to afford Resp ndent anexcuse to terminate (Citera. I full credit the testiion ofboth Citera and Orishak with regard to Citera's haing re-ported to work on time during the last 2 weeks of her ciii-ployment. entries in the attendalnce ook tol the corr;ll .notwilhstanding. I herefore, 1s of the time of hei dischIr.iefor alleged tardiness. (' itcra had not b en late sicc ,at leastbefore acation. a full mollnth prio' to her dlischarge. I hlisfact similarly supports n ' finding that Rcpondil tll's use o('itera's tardiness record as a basis for her discilaliae e kaspretextual.d1. 77(t' c(rll,' ,1 ( a('ir rl" s iit ,l(ilicksberg testified, albeit through ords supplied the (ieneral ('ounsel.41that ('iter;i was a m;irinal cniplo,-ee of mediocre work performrnce. In support thlischarge (licksherg estified thalt ulpon occasilon. eesli frequentl\. he vwould receive a call froml his bookkeeper in[ armingdale who would complain about a;n incoice sshichma's have contained mlathematical errors or an incorrectaddress due to mistakes made bh (Citera. lie testified thatsometimes Citera issued credits to the wrong pa;rtv or failedto issue credits when she should ha\e dlone so. Sometlinlshe would fill out the rong form. AccordlinL te ( licksherwhen he received such calls hlie ould hringi the la;tter io('itera's attention hbut \ould not discipline ier hecause heir rcI l a.ki,.klntI.I c [ .i' ..... it ]- rd liLL u\ i .|Il , 'i1) .11 lllkcrrii. i .t Jl.ii it' .1 .li I'l1 i1 .i L'[lIT 1, uu nn l 'i-,1I [ie (IcTicrll (I iinI.C hI. L bi., l'I' ft'hd l ll'I i l11 .rI l ,ll .l 1 .1(hlksh.r No u ti ih ).i do,u ,'1n ci ho, \.\In,,:\ titi t'wkas difficult to discipline. lie testified that on these occa-sions she would merelv shrug or i!nore (ilicksberg. Thebookkeeper. licksberg testified, eventually advised himnIhat i had become "''to nJ uch" and suggested that some-thine he done. (ilicksberg then consulted Presti with regardt) Ihese mnatters and told her hat the "had to straightenthile mess out." A lthough ( ilicksberg could no recall thelast time tIle bookkeeper complained about C('i[erai's ork.lie slated ha these complaint s and ( iteria's errors werepart of "an accntimulation of different things" which result-ed in he discharge. I found (;lick sher' s testimon .wilthregald t It e clbr of ( Citera's work iguie a;nd pturFCIself-scrsin inl nature. he bookkeeper s, as not called tosupport his testimon's nor was Presti.(iilera testified that she iwas nexer critici/ed for her , orkexcept oiln one partictllar occlsion hei there ias sominetrouble itlh tie adding machinle which he had been using.lie tot ta Is ,ere off b' mnult ip les of I and the resultantterrors in billing were rought to itera's atllention b, atelephone call fron te bookkeeper lit Farmingdalel..lst aresult of these errors. resti and (itera sat dow n onLe d aand each added p identical lists of numbers. on li to coneout with different results. It was deermined that the prob-len wan s ith the addin g machine which was reported IIBackstron w ho replaced the old adding machine aith anew lachine the following dav's. ('itera's epla;nation of thelii, criticism she receised concerning her work wLas notchallenged (licksberg nor wats there testimnon addlucedfrom F'res i. Backstrom. or the bookkeeper in an attep l pt torebut her testimon' (Clera's estinmons concerni ng hierwork is therefore crediled and (ilicksber''s is rejected. Ifiid tl the calibre f ('ilera's w ork ;lad nthing to dlo'itlh tier dI Sl iiarc.c. t ;/rea'% o;,lwmw ,, t / / t or -,. 1 l/m M \ lR(illcksbcrl lti;ietlc st,1;11ilClils Io ciiploc, es tlht l. ll Itlhe reasonls Hit (itra wterninated ;Is te facl halt sheopenedl .IClestered lletl whilch she wa;is not spposcd Itopen. Ideed. he testified directl, to this fact during thelearing. I hat letter. I hae found, was the one she sigiedfor oin \tllgSt 17. the elletter friin the National I.tbor Rela-tions Board adtl ising Respondent that the I nion cllimedto represent a maljaorit\ of its emploh ees. Since I haxe alsofoilid tIhail ('iter;i norm;lll opetned Respondent's ai;il anldsIglhed t r regtistered letcr-s in the ordi!r curset of herduties. (llcksbcr's t,1at; d dislpleasure ocr the inclldenllt, ,s nit based uipon the fact [at (iteri sigied or .tldloped t ip a letter itout authoriwatiol but that sheopenedl up a letter fromn the National I.abor RelationHoard W uile she as under suspicion of. and had hecnchared with being union aidherent.P'rcesi tesified that she also opened mail for Rcspondenwhen she worked in thc office but that she. like ('itera. aslilted to opening account lell tters containing orders orchecks. Ihe restl she ga e to( (lickshberg ht, after separat-in certain lttels s\hich lie aippaerlntl\ delllcd for his per-Solal tlteltioll. r[tiurnel the ret o hle to openl id pit)-Cess. l'resti also initialls, testified that she did not usiiall\sign for mtail and althot gh she ight ign for palckages forI PS' se ould nexelr sign for certified or registered retiurinFERN. LA O A O I S IN 9 496I)t!('ISIONS OF NA I IONAI lIABOR RlA IONS BO()ARI)reccipt requested mail hut would ala INaS take it oGilicksberg cven if hc was in the back of the building. Sub-sequentl, hoieer, when shown a return receipt for regis-tered mail addressed to Respondent and signed b i'resti.she changed her iestim1nl` alnd admitted that she mighthave signed for such nIail if ( licksberg was not around inthe building. Ihereafter, the General ('ounsel placed threereceipts for registered mail in the record, all addressed toRespondent, two of hich had beei signed h Presti. theother bh Abraniowitlz. lhe one signed by Abramowit wasdated August 13 ad was the receipt for the demrand forrecogniiion letter from the Union the two signed bh I'restwere stipulated to bhe the notice of hearing fronm the N-tional ILabor Relations Board dated August 20 and theother, a cop? of the agreed upon cops of the Stipulationtlpon Consent L:lection in Case 29 R(' 3536. he receiptand content of these documents effectively undermines thetestimony of Presti and (ilicksberg as well as the conten-tion of Respondent that no one was permitted to sign forregistered mail other than (ilicksherg, for both Presti andAbramowitz did so. Moreover, although both Abrarnowit/and I'resti receied alnd signed for mail from the I nionand National abor Relations Board which Respondentmight deem of a confidential nature, neither apparentlwas reprimanded nor disciplined for doing so, quite clearl\because neither Abramowitz nor Presti were union adher-ents. ('itera, on the other hand was a known union adlCer-ent and it was this fact that irritated (ilicksberg, more pre-cisely: that a known union adherent had, by siniplcarr\ying out her assigned clericall duties. apparCe tl) gainedaccess to information concerning forthcoming union mrian-agement, NlRB matters even before he. himself, obtainedknowledge of them. I am certain that if Presti Abramrow -itz, or ans other mdiridual not suspected of union acti tIts,opened that letter, nothing would have been said or done.Inasmuch s Respondent chose to reprinland atrd csCen-tuall, to discharge ('itera; not because she simpl signedfor alld opened the letter froni the oard, hut because I/hcito I AnoWnl lruion ldholt''ltl Wiio signed fr ad pened tileletter from the Board. even though it was her dut, to do so.Rcspondent discriiniated agailnst her because of her actl-ities on behalf of the nion. In so doing It ',iolated SetlIO8(al I) and (3) of ithe Act and I so find.3. I)ischarge of ('ilera conclusionsI'he above facts clcar, reflect that rancine ('itera wasactivel engaged in union activit,; that Rose Presti.Respondent's supervisor and therefore Respondent, wasaware of this activit: and that Responident through ilter-rogation and threats b its supervisor, Presti demonistratedpronounced hIostilit toward the linion. he facts also justas cleari indicate that when Respondent terminated (it-era. the reasons that it gave for doinlt so were either com-pletelI untrue or were pretextual in nture supported onl,by tstiron which has been discredited and b, doculnecn-tation of questionable authenticity. -hie single exception isthe admission that ('itera was discharged for openiig andsigning the return receipt for the letter from the NI.RB.Since I have found that t1er discharge for this reason wasdiscriminatoril motiva ted, it does not, of course stand as adefenise at all.hlie defenses interposed b RspI)ndet as thCe apl\ tothe discharge of (itera, havlinig been found to he itlot11mierit, and indeed contrived. support rathler thanl negate thefinding that the discharge of ('itera a kno n union adhlicent i tile Imidst of a union campaign, h a erlplo,er hohad overtli demlonstrated aliiI11us towIard the I nioin anidlostilitN tovward the discharge, was the result of Ierl- uniiiolactivity. Ihus (itera engiaged in uniionl ace its, on Augusl() arid I : Respondent received the uion's demand letteron riio. August 13: (Citera was interrogated thereaftecc)nLernini her unton itivirt antld A;i threatened irllplant closure: she openled in the course of her- clerical du-ties a letter from the Board n August 17 she was repri-mn;anded for opening the letter late that da, a notice oIhearing was received from the National labor RelaiionsBoard by Respondent on IridaN,. August 20 which placedit on notice that the cilminriatin of (itcra's activities onbehalf of the nion :;as ill hand: and finall', .o the fol-lowigI Monda .ugust 23, Respondent terminated (Citraoffering s reasoTns a list of unsupportable or pretextualcharges, the er\ trarnsparenc, of whichl scrves bele tosupport thile (;eneral (C'ounscl's caise than Respondent's de-fense. In short. I find thrt (itera w.as discharged because oltier ;ctiv ties on behalf of the I ion i violaltioll of Section8(aI; I) ard (3) of the Act.1). hr( I)ic(rci' of i'ciaI:ollo)wtlin the Teriiirliltior i or ('itera, iepr scllallteiss IlfRespondent the Ilion, and the National abor RelationsBoard mnet in; consent conference on August 3(). A stipu-lation was suhsequCnrll executed and approed and an un-official notice of thie forthcoming election posted hi Re-spondent at its plant later that da.A few dai s before the election hich was ,ichedulJed foiSeptemlber 22. the empllNecs met at .lacqtuelin Pena'sioic to dCIIss fther whctIher or Il)t tihe till ere rinterlested in representation. I lie meetina which started at 7:3tor p.nl. 'as ;itteIdel b IlOst of Respoldentl's eIlplo,,eesillicludiig ( iter;i T',.a tioted aidk been filed l ,AlgilIst21. I ri meeti listeld 3 ut 4 hours alid later eCol ed il)social oCCa.sioi. Ailongl those ho did t()t ICIld 11hIcetig ,.crC ( lihcksbcg. P'1t1. ;111d Abltroll. il/ -'Ilcsti estilied tihat o tIle night of the uniorn InicCting aiI 1ca's Ilonic she passed }b and olticed eplo\ ee I)oilincIrot;a's car. ,,hich she recognized ilrl.nlediatcl. parkedneall Ienia's hone. She noticed several other cars in thearea as well and that Peria's hoire wa;s lit up ore thanusual. She concluded, according to her owun testinion, thlitthere as a unii lmeetilng going on at Pel;la's hlomeI lie morning after the nlleetllg at 'ena's holile some ofthe emploees wcrc g athered during bre;ak in the luncharea adlacent to the ladies rooml. I'rcsti entered and statedJI licV'l iV 1 t8 l/ ., 1 t '1 1- o lc li) li 1, 1kcr i1il11!' I lkt' l ,il. ' I, I lit i .11il I I L .l1( t I1'c .I 2 l 1).111 It .II11: i' , M1c1t' I L' t II (L 111 C L,.l\ (Ii 1lSctIld. bri J11 11 1 ,1 l S 1i 11Ct'111 5 \ 1CI'C.ls h'1 l [L',ll11 11 l1t'r 1.11t 1t)I.C1St'1,MCCl i Jl] qi' 11d1 1111c.t ' 111 111 ll ,11 t'x \ dL 1 bet rl l 1 1 c1L ll "11 ;tl h,I(]LL'lq1- 'c 11 1, h-lll c ,1 .1"11oI(II l -.,. .1 XI'IIIS ; i | FERN LABORAFORIES. INC.tha sihe uIdlCt[ l0d Ilhat tile enpl Iees lhad la .d t ite1 llllthe night before aid demlanded Io kno Uh\ hl she had Iotbeen insited since she ssas one of the irls. No one repliedto her question. Presti thien UCllt on to sas` that she kewabout the meeting hectause she ent past Pena's house thenight before hb accident and noticed I rotta's car in frontof Pena's home. She stated that she knew who was at themeeting. what thes had had to drink, and what the\ hadeaten. She told them that thes had had a parts with a cakeand that Douglas was the first to leave and that this wasabout 9 p.m. She then told those present that she shouldhave been invited so that thes could have heard her side ofthe story. She intimated that those present at the meetingwere in favor of the Union, that she was against it. and thatwas why she was not invited. She finished bh stating thatsince she was not invited to the meeting she did not want toknow anything about it.The General Counsel contends that this incident gave tothe employees the impression that their meeting had beenunder surveillance. I agree and find that Presti's statementsduring this confrontation were designed to, and in fact did.as alleged, give the impression of surveillance and weretherefore in violation of Section 8(a)( I) of the Act.Within a few days just prior to the election. Presti askedemployee Lucia Argondizzo if she could come to her homeand speak with her because she could not speak with her atwork "for fear of being sued because it was against thelaw." 4 Argondizzo agreed. When Presti arrived atArgondizzo's home it was about 8 or 9 p.m. Although cer-tain extraneous matters may have also been discussed asPresti testified, Argondizzo stated that Presti attempted topersuade Argondizzo to vote "for the company" during theforthcoming election. Presti stated that Backstrom. theowner, could not do anything, that he owed so muchmoney to people that he could not pay his mortgage. Sheadvised Argondizzo that she, Argondizzo. did not knowhow much things cost, and said that the company couldnot afford to give any of its employees a raise because ofthe high cost of materials. Argondizzo replied that never-theless she was going to vote for the Union. Presti thenstated that if Argondizzo would vote for her [against theUnion]. she would help her afterwards. She stated, "I pro-tect the people that help me, but if ou do not, I can't helpyOU.I consider this statement both a promise and threat.dependent upon the way Argondizzo cast her ballot. I findsuch to be in violation of Section 8(a)( I) of the Act.On September 21. the das before the scheduled represen-tation election, Respondent's president. Emil Backstronm,visited the plant. This visit followed a campaign against theUnion during which several letters were sent to employeesover the signature of Backstrom, urging them to oteagainst the Union. On the 2st. Presti told the emplo\ ecs togather around, that Backstromn was there and xanited toi i J I o. p hl tlII l. I 1 , .tCd i lliflIlt ,l II l t1 I , k I k 1 l 1i -IllOH ,1\l ll,\ d1olh 1\ 1t11 lll1r11 t.iflll t 1I !11,l1 ,! | t I,.Ji [ PrHt'i ' I il's Am I 'tl ld iM/ .I f. I ilt ai 1e 1 , 11 L , CI Ihc [tIhrIlI,1\ ,'1 I 'lL' ll III, \I'qli~l/?t,,it' ,, klp llJltl \ [ [I cl/. I I r Iredtalk lth them. In the speech hich followed and v hichlIackstlrmn i prt read frot- ; prepared text. he reitevedthle financialls troubled histors of the (' oipan!. tie toldthe eniplooees that lie could not afford it unionI, that he waasi1 debt anid was trsiml to get out, that his home was mort-ga:gedl. that he had no mone., and that if thes would holdoff and wait until the following cear, m;lahe they could,Sork something out. e added ho'wever. that he could notpromise them anything because it w.as against the lass to doso. tie urged the employees to vote against the Ilion.4"Although Backstrom read from the prepared text. he alsoadded some additional remarks not contained therein.4" Hethen stated that he wanted to know right then and therewhelher or not the employees wanted a union. iHe toldthem that he wanted to know their decision because if theNstill wanted the Union, he would have to hire a speciallaws'er and this would be a very expensive proposition forhim and the mones could better be used within the ('om-pans. Since he did not want to hire this lawser if he did nothave to. he wanted the employees to rediscuss amongthemselves their intentions concerning the Union and lethim know their decision as to whether or not thes stillwanted to go through with the election. He told the em-ployees that he would give them time to talk it over anddecide,4' then he left the area and went into the back of-fice. I'he rank-and-file employees adjourned to the luncharea adjacent to the women's restroom to further discussthe matter in accordance with Backstrom's request. Prestiremained with the employees for the time being but leftshortlk thereafter.Once the emplosees arrived in the lunchroom area thendiscussed Backstrom's speech among themselves. Presti re-turned and explained to them what Backstrom had beensating in his speech. She stated that the plant was doingbetter and that the emplosees should wait. She added that"if the employees went into this [brought in a union], andthere was no mones. the place would close." Some emploN-ees besides Presti supported Backstrom. Other emploeesspoke in favor of the Union. but Presti maintained thatthe, were wrong and did not understand the situation. astatement she made on a number of occasions thereafter.She argued that she, on the other hand, did know what thesituation was because she had seen the books.48She statedthat the employees ould be the onls ones hurt becauseneither she nor ilicksbherg needed their jobs while the em-plosees did need theirs. At one point. Pena tried to sa\something but Prcsti stated, "Oh. I don't even ant to lIs-ten to that sweet innocent voice of sours. Besides oushouldn't even be talking. You haven't been here longenough." Pena replied. "I work here. I have a sa.'." PrestiI i I \ lll Irt II .li, tblkt'llp , [tll /. 1 dil S lrser 1 l I .'t. tI Ih ,) \I n, l m 1.01I r hl ',1I .,O' I Li W lu'dl l , I 11 1O: 1Cd I tIhII re,11 II hc l i , ... .. Id",,l'l s I t , ,1 ' '\, [' L l ,I[ ll t''I'' 1, /1l0ll dl th11,,, n l l .1, IIJI ltl'l[i I 'h,l , mr]l 11t .Ill ,l .tlll l 1,,,t L'lsth 1lu-ti cd hL ,, lie 1e .111 I .1tlu 1 1 11"n; .l, hI',h1,' ICt1111o1r I .tollt ,11 .[{ ,,! ] l[ht'I Ql l C [I'pt 't' -prt Wcr/rdt 111 ht th-t t, s ,,:, h. i, Jl It'd!It ,I4q7 498X)t.('ISIONS O()1: NAIIONAI,. ABOR REL.A'I IONS BOARI)then left and the vote was taken. The majority decided thatthev were still in favor of going forward to seek representa-tion rather than to give Backstrom another year as he hadrequested. Seargent then volunteered or was elected to gointo the back office and advise Backstrom that the employ-ees had decided that they still wanted the Union.4"I find this poll of the employees' union sympathies tak-en at Backstrom's behest, following in the wake of ('itera'sunlawful termination and the 8(a)(1) violations discussedSupra. in the absence of any assurances as required in theSiruksnes51) line of cases, violative of the Act.When Seargent arrived in the back office to informBackstrom of the employees' decision, she found him therewith Glicksberg 5i and Presti. She advised Backstrom thatthe employees had decided to go through with the election.Backstrom reiterated the financial arguments he had madeearlier during his speech and asked Seargent if she wouldtalk to the employees once again.52Seargent thereupon leftthe back office to once again speak with the other employ-ees just as Backstrom requested. Presti left at the sametime. As Seargent neared the production area, she saw Or-ishak and Pena sitting at one of the tables with other em-ployees also present working the the area. She said to them,"Do you think that being that the conditions that we want-ed improved, have been to a certain extent improved]. doyou think perhaps [that] we accomplished what we set outto do and maybe we should drop this [the Union]." Penastated, "No way"! 53 Seargent then asked the other employ-ees if they were sure about their decision and suggestedthat maybe they ought to talk about it a little more. Theemployees, however, all said that they were sure abouttheir decision, and did not want to talk about it furtherbecause the money wasn't good: they were there so manyyears and were only getting minimum wage; there was nochance of promotion or raise: and, nothing was moving.After Pena told Seargent "No way!" and the other em-ployees likewise rejected Backstrom's second effort at hav-ing them withdraw their support from the Union, Seargentheaded toward the back office to advise Backstrom of theirdecision. On the way, however, she was intercepted by theshipping clerk, Milton Peterson. who told her that he andDominic Trotta had changed their minds about the Union4 Alihhough ()rishak t. rstim ll o] I the Li i trIe c I tIll II IIC I .\L h.I iconfused. it is cicar from the otalitI of i] Iof he tetiionx f the cinpl,,Ccspreselnt that the outori e of the ,olc ai in f.-or of the .1)11llSi trA mtc ( nowrtrui l/on ( o .Ir. ,165 N I R J 2 19(1G(licksherg had eidentl returned to he plalln.Backstrom testified thLil Jula cn L' lll 1i1n t helL haLk OliffL.c And lnhitli-teered Ihatl ,rne people had soimeC seecid tholllIt ill rtelr 1 i 1the iliOllprobhlem. but that he told her Ihalt he i,. rill e I) , alk I her B.,.k ii'I,iesnrilOil is rejected it f.,or of Searcrlil'\ I ire .III Ih;1t I;iL kl , ll>lteSlilll Is supported hs thal. t I (;li Lk cll 1 11d Pc t 1,lls ,k i .s1) lctIir 1iIhat if Seargeni. theirs is hkesisc dllcli tcl dt Pena testified that she could Itl ce;tIll so .tkcd the ql rlCiiI huicould distinlctl, remember that s11c liphcd .N. .." ()tlhl klli.sc. tcstltied in support of ScarcIit. hIA 11 s .-l te., "l, 1 I tL .-sked illI l,I ltliecdi atel\ itetrl replill tO Ihl lt'l (re ll ilsti \, hi c c lr II It I1i1cd SC rIIIt'111contrlln inllo Ihe work area follioced hx (Ih,..shc ,\lihoil, i) or1 ic clecnotllcel (ilicksherg's presenle. I credit 'cna .l , I-i thie tic 11.1r Ic ,t.ls 1)1h sent aid hteard /hat eCli oitn. P'ettIs tCesllIoll, ctelltIt/ (Ihk, cr .' pleeCInc Is stippred bh tletllnoll,\ o othi.l 1 IIC\Is e lstill t Ill s t ljlt.lllc( r it Iitiil h t\ll teho h e) ll Icit I hi e h attl "[[ C I 'eh SClCI[. SC. I I 1 H di dtlot ]noice lici reL'%LtIC dlllli tis Lt e 1 \L'1' lIs r1 x Ith i )P llI tiltt ] d ILt' t c'c*'lI ii ccaid the hoic idea should therefore he dropped since theUInion had lost two votes. Seargent continued on to theback office and told Backstrom that it appeared as thoughthe Union had lost two votes and that the situation was inthe (ompany's favor. Backstrom replied that he had to besure, and asked her if she could give him any count of howmany pro and how many con? Seargent replied that it hadcome out to one vote in Backstrom's favor. Backstrom an-swered that he needed a majority of two or more and askedSeargent if there was any way she could help him out. Hesaid that he needed more than a one vote majority; that heneeded a definite lead, a larger number in order to be posi-tive that he did not have to have a lawyer. Glicksberg, whowas present throughout this discussion, then stated, "Well,I'll tell you now, I wasn't going to say anything but I cantell you now that if the Union comes in, that I am going toleave. I won't work with this Union." Seargent then left.I find Glicksberg's statement that he would not workwith the Union, and would leave before doing so, a threatviolative of Section 8(a)(l), since Presti had earlier stated tothe employees that neither she nor Glicksberg needed theirjobs and if the Union came in, the plant would close down.Moreover, standing by itself, the statement is clearly inviolation of the Act, since it implies that even if the Unionshould gain representational status, Respondent's officerswould resign before bargaining with the Union, thus signi-fying the futility of union organizational activity.After Seargent once again left the back office, she decid-ed to check out Peterson's story about him and Trottachanging their minds about wanting the Union. When shesubsequently discussed the matter with Trotta, he deniedhaving had any discussion with Peterson about "a changeof mind." Seargent then returned to Backstrom, told himthat her earlier report was not ell-founded, and statedthat the election was still on.On September 22 the election was conducted by the Na-tional Labor Relations Board. Of II valid ballots cast, 6were cast for and 5 against the Union. There were twochallenged ballots. Petitioner challenged Presti's ballot onthe ground that she was a supervisor. The Board agentchallenged Citera's ballot because her name was not on theeligibility list.Following the election Presti, on several occasions,blamed Argondizzo. stating that she had ruined everything.She told her that if she had voted "in favor of the compa-ny." Respondent would have won the election, but it hadnot because it did not have a majority. Presti's statementsto Argondizzo clearly reflect her, and therefore Respon-dent's, displeasure with the outcome of the election.Also subsequent to the election both Presti andGlicksberg discussed the Union with Seargent.sreiteratingsome of the things stated prior thereto. Glicksberg told herthat he would quit if the Union came in. Backstrorm wouldthen have no manager, the plant would close, and the em-ploees ould all be out of work. Ile told her that (iteraand Irotta had been the ringleaders and reiterated thisstatemlent on several occasions. Presti also engaged Sear-cinlt and the other eplohees in convrsation about theI I1 Cts it' klln rs.l111 ti s .r11 .I .,ctk 1. ,l[t titell 11Ji ,t:liti t 1-11111 11it i1iS t'NIL 1 itII FERN LABORATORIES, INC.499Uinion, telling them that (ilicksherg could find a ob an-time, that she, Presti. did not have to work. and that it wasthe employees who would suffer because the place wasgoing to close. I find these statements b Glicksberg andPresti coercive and violative of Section 8(a)( I) of the Act.On Tuesday October 5, as Pena was leaving the plant forthe day. Glicksberg stopped her and told her that he nolonger could use her because the chemist 5s had left andthere would not be much work. Though Pena. the full-timeemployee with the least seniority was laid off at this time.Respondent continued to emplo 3 part-time employces.These part-time employees had been working for Respon-dent before Pena was hired. When Pena was laid off. shewas advised that it was because of a lack of work. She wasnot discharged or given an, reason to belie'e that her workwas unsatisfactory. In fact. her work performance was nev-er criticized nor was she reprimanded. disciplined. northreatened with such during her employment period.The records reveal that during the week of October 8.the week of Pena's layoff. fewer production hours wereworked at the plant than were worked for several monthsprevious, even taking into account the 40 hours usuallworked by Abramowitz, as well as the hours which Penawould have worked had she not been laid off. But the slow-down in production was clearly a very temporary one andGlicksberg must have known that at the time. OhviouslNsomeone would have to replace the chemist and mix theproduct if the Company was to stay in business. Whether itwas going to be Glicksberg himself who would do the workpreviously done by the chemist, or it would be done out-side the company, to stay in business Respondent had tohave the product mixed before it could be packed. labeled.and sold. Thus, within 2 weeks of Pena's layoff. productionwas back where it was prior to her layoff and Respondentwas forced to hire a new employee?6Presti worked 10hours of overtime. Two weeks after that, production in-creased further and still another employee was hired.'7Thefollowing week a third new employee was hired.8Theseemployees, Rieg and Fox worked in the production area ashad Pena.Right after Pena was laid off, according to Orishak.Glicksberg came over to her and complained that Pena hadno right to say anything about the Union or anything be-cause she had not been working there long enough. Hieconfided to her that he had heard Pena say "No wav!" theday before the election when the employees were asked byBackstrom to reconsider their decision to obtain union rep-resentation. He also stated at this time that he had laid offPena because "it was slow." Glicksberg testified, however.that prior to the layoff of Pena, whenever production wasslow, his policy had not been to lay off a single employeeindefinitely but to send home the production employees fora few hours or a few days until theN were again needed asproduction demands again increased. Similarl. (ilickshberg" hrdlllll ll /'i 'i U N l (H i c Il, I II l\ ( I h 1 i t II L'IkI[tllis retemplo.cdt l I \, t'rihcr 1)17' 11 .i p,lrl-lll'L tL.If rlrhllb;ll Slraiuc hc.tlnr u-llik ).tohcr I, X ,1 d -e, Lk'di 411 11iL , I. JtwItll\r O iC lil(i ll Il .MCn.Illlhln h lr' 1hi , Icpl.l-.C ( 1i. 1 , lkc. 1 rikhl .lV 11 III h.1 l ,t l U k .l , J IIIIILLtI 1'd 1111 E Jt'lx.J lilt'.Mhar Rsl- hc[di l wi. lk \N-t,'. l l-l .' Ki, J ,I hCis rl ; ..\k dll 1111 lile t' 1'~ l. l1L 1/'testified that since Pena's la, off he has followed his ell-established policy of sending his production employeeshome for short periods when production is slow. Thus. therecord indicates that Pena's lasoff *,,is a uniquely institut-ed procedure never used b Respondent before or since herlaxoff.Glicksberg testified that Pena was laid off because of ashortage of supplies which made it impossible for his em-ployees to pack and meet outstanding orders. Elsewhere.he testified that Pena was laid off because orders "adslacked off and in fact, the stores. the franchises weren'tdoing well." Still elsewhere. Glicksberg testified that Penawas laid off because Backstrom had told him not to overproduce. I find (;licksberg's testimony contradictor atsome variance with the reasons which he gave 'Pena for herlayoff, and not to be credited.sSome time after her layoff. Pena contacted Orishak hb,telephone to advise her that she had broken her foot. Ihelay after hearing about Pena's broken foot. when Orishakreported to work she told Glicksberg and the other em-ployees about Pena's accident. Subsequently on October22. (ilicksberg sent Pena a letter asking her to report forwork the next working day after receiving the letter. (lear-I. hen Glicksberg sent the letter to Pena offering herreemployment. he was already aware that she was unableto report for work because of her broken foot. When shereceived the October 22 letter. Pena. unaware thatilicksberg had already been told of her injur, called(ilicksberg and told him that she had fallen and broken herfoot and would not be able to go back to work until she gotan okay from her doctor. Glicksberg. carrying out the cha-rade. told Pena that it was too bad about her foot but thathe needed the help and suggested that she keep in touch.Pena later called Orishak to advise her that she had re-ceived the letter from Glicksberg. During this conversa-tion. Orishak informed Pena that Glicksberg had known allalong about Pena's broken foot because she, Orishak. hadtold him about it the day after she learned about it fromPena.Glicksberg testified that he sent the letter of October 22recalling Pena by registered or certified mail to make cer-tain that she received it.' He denied already knowing atthe time that Pena had broken her foot and would not beable to work. He testified that production had increased inthe week during which he sent the letter and that the addi-tional work required the hiring of additional employees.He therefore sent the letter of recall to Pena. He testifiedthat when he determined that Pena would not be availablefor weeks or months, he decided to hire new employees. Itwould seem. however. that Glicksberg really had no inten-tion of recalling or even contacting Pena until he heardfrom Orishak that she had broken her foot and would hbeunable to report for work if recalled. For it was not untilafter he heard that she v\as incapacitated that he sent her aI' J tllJ -Ir filld (1i uk'Il, .,i o'.,1 5 .c'. I .tC \ i.111. ii ' ,, i.ld *I t, ,c.lsl[ll11' llq l .0>,tnd tIIldlkhlkrri .5C I 11 l 11 1. is t -1%l,11/t,,,thor <n111 1- ct. 111 I~lql.. l ,111.t~ JilL' It.tli. cII ~.'.'l ,1 ,tl ltt111il l ' ' liu* (,'11 , .cjh,' hr ' .1 .lll l } .tl ihi,> '1< h , k i l ..ll, t iI1 Filet 1 [ kl i o.,. , , i r .1 ' rI d ,i t er' ltt t-I,.H~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~r .I r .FERN LABORATORIES, INC. 499._ , 500)E('ISIONS OF NATIONAL. I.ABOR RELATIONS BOARDregistered letter of recall rather than simply telephoningher, mentioning that he knew of her injury, and asking herif she could work. When asked why he bothered to send aregistered or certified letter rather than contacting lena byphone, he replied. "Well, there was a lot of things happen-ing at the time. I figured I'd better start doing things theproper way." This, I translate to mean that there was anoutstanding charge based on the discriminatory dischargeof Citera and since there might ery well be another chargefiled shortly thereafter on Pena's behalf, it would benefitRespondent's position to have an offer of reinstatement onilrecord. Thus, the certified letter. Glicksberg's effort at sub-terfuge with regard to the recall letter calls into questionRespondent's motive.After her accident, which she places about October 16.Pena was required to stla in bed for 10 days. Two weeksafter her accident she again visited the doctor who told herthat she could put a little weight on her foot if she usedcrutches, which she subsequently did. About a week latershe visited the doctor once again. his would have beenapproximately November 5. During this visit, the doctortold Pena that she could go back to work if she were sittingdown. Since some of the work that she had been doing.such as capping and labeling, could e done while sittingdown.5' she once again called Glicksberg. Glicksberg toldPena that she could not have a sit-down job because itwould not be fair to the other employees who were puttingin a full day's work 2lie also told her that he did not wanther back if she was on crutches or in a cast because shecould slip on the spillage which is on the floor and perhapshave another accident." tie again told her to keep intouch. She said that she would be out for 5 or 6 weeks andhe replied that he could not wait, that he needed help rightaway.Some time, apparently after these telephone conversa-tions between Pena and Glicksberg, Pena visited the planton two occasions. The first time to request an insuranceform, the second time to pick up the form which, in themeantime, had been sent for by (Glicksberg. On both occa-sions she spoke with (ilicksberg. Her foot was still in a castat the time of these visits and (ilicksherg did not offer heremployment but rather again told her to keep in touch.Toward the end of November the doctor told Pena that shecould return to work. Pena called Glicksberg and told himthat she could return. Glicksberg, however, said he did notneed her. tier foot was still in a cast at the time. ThoughRespondent was in need of additional help in late Decenm-her 1976 and recalled Siracuse '$ to work at that time, noeffort was made to contact Pena Other employees weresubseqlently hired with no apparent attempt to contact orrecall Pen a., u ld il -, 1 i , c l d I, IAt ll I I ll I t1d hi l l hr l,' lilcr I i,,i c~lk ldcnlc I 11 [11 ,lhei tllltl ,)cc * ,cC1 tIs,, 11tdl .,lh 1 1,lld1I) [hII c Ill .IICrl'cr. t' lIadllltlctd 1th1 lhc[ I %1, Ia,2 Il 1111e t lit ., 1 'l''pl i .1..,1h. t 1 ,, d:Hlc rotls 111hC p1mtlt ;\' ,li i. I ICV ezlle l t',c\ s ; k.c l lct] .ill ()t ,bl IS .ldl \ ci1 itl _I,iil 12 SI.icutc I,, c lefi hc implo', Rc.l.> ctit , \ -t.,xr i I '.ICcnl, p]ls;.d I)cctclh 28' Slfittti'. ( I rt'r1'x [c1, lt' .,-ttrtil dll h*+ tillk dS LILI1r1 IIll ,,.flt lal,, I O7)After Pena recovered from her broken foot she obtainedemployment i a plant across the street from Respondent.Though G(licksberg was aware that Pena had fuli re-covered, was capable of w orking, and was employed acrossthe street, he did not offer her reinstatement. On the con-trar. ini a discussion with Orishak concerning Pena's em-plo)yment at the plant across from his own place of busi-ness, (licksberg once commented that he saw Penaworking there and that he ought to go across the street andtell them "what kind of a troublemaker she is." 7 Orishakreplied. "There's already a union there." Glicksberg thenwalked away. I find the incident indicative ofRespondent's continued antipathy toward Pena and heractivities on behalf of the Union and evidence that it hadno intention of rehiring her at the time.On (Christmases prior to 1976 Respondent was in thepractice of giving its employees C hristmas bonuses. In 1976no bonuses were given. Argondizzo. angry at not havingreceived a bonus. walked out of Respondent's Christmasparty. Subsequently Presti made a speech in which shecriticized Argondizzo for walking out. She stated that shecould understand what Argondizzo had done, but it washer own fault because if she had believed Presti when shesaid she was sincere with her and tried to talk with her.then this would not have happened. She told Argondizzothat she had "put the company down the drain." I find thatPresti was referring to her previous union related discus-sions with Argondizzo during which she used similar lan-guage. The tenor of Presti's speech clearly indicates contin-ued animosity toward the prounion employees.In Ma) 1977 Pena filed her charge in Case 29 CA 5638alleging her discriminatory layoff because of her activitieson behalf of the Union. Following the filing of this charge,according to Seargent, she and G licksberg were convers-ing about a number of things including an incident involv-ing Citera's husband and union matters in general whenthe subject of Pena was brought up. (ilicksberg then toldSeargent that although she did not know it, he had fol-lowed her out of the back office the day before the electionwhen she returned to ask the employee s to reconsider theirdecision to bring in the Union. and he heard Pena reply toSeargent's request, "No way." I find Glicksberg's state-ment to Seargent. in the context of an apparent review ofunion related matters occurring months after the incident.ain admission that Pena's "No way" statement was of greatsignificance and extreme importance to (;licksberg, other-wise he would have long since forgotten it. This fact whenconsidered in light of declarations by both Presti and(ilicksberg that Pena had no right to have a say in the' An emploee named tDes; wa;l hired April 4, 1977; an clmplih.ee11"11t1 d ( IulrlnwI -Lt Id \ 1 rl 18. 1:7 I 1lnpl1ohcc, hlll ned rhd1,l \ t ,]lct l t .Il, I I11 d )I/ \ I. / " ,t i [h cx Cillp[l, ",Cle 1illl *dl(hC td I, l, cticd Il IiIiL , it t i, , .1trI 1 .I,'IrIC d [1 aI ll .ti I 11 iI. II. t klr I i1 l, .Itlt i , ti .ic.l i hi\, l tc tlnd O l c d1 cs hi ll llid i l tl , tI tI l it I rxiit t, ,t i, rd ,l ., l]tIl },d h cerl d, fcil, d 1. (ihck,be lgv ',1,lCr nlllh -. 1 h'> r X1t'/ \, Nd ll ll i" d ,e hd (oIdt-C (-hws 1,t 1I I I d1l 11 I11 Cllllt' t.1i' l.l, x 1h,'11 h'c.1 11,l (.i, bc1l:. .k -l" c ,1 t'Cl.I ' ",sA, \ 1C '' il.1 t' llt lll ,! it , X1k rh q c 1 ;H.' !14, t' xll lidit ll i1 lt'l d 1[)'11l II FERN LABORATORIES, INC.501matter of union representation at Fern because she had notbeen there that long, plus the strenuous obiections raisedby Presti to the union meeting which had been held atPena's home and to which she. Presti. had not been invitedconvinces me that Pena was terminated for engaging inthose activities protected bh the Act. In summary, the ei-dence reflects that Pena was active on behalf of the Unionand openl' declared her prounion sympathies: that Re-spondent was aware of these s mpathies and just as openlobjected to Pena's prounion statements: that Respondentlaid off Pena in an unprecedented fashion shortly after theNLRB election and thereafter refused to make a legitimateoffer of recall. even contriving to make it appear throughduplicity that such an offer had been made: and finallN.that through various conversations between (ilicksbergand rank-and-file employees. Respondent virtually admit-ted that the reason Pena was laid off, more precisely. termi-nated. was her union activity and in particular. her refusalto agree in her "No wax," 70 statement to reconsider thedecision to go forward with the plan to seek union repre-sentation at the plant. I find, therefore. that Pena was ter-minated in violation of Section 8(a)(3) of the Act.On October 4, 1977. Seargent quit working at Respon-dent. On October 6. 1977. G(licksherg sent another certifiedletter to Pena stating:We are considering taking on addititonal help at thistime.Kindly phone me immediatel, if ou are availahleand able to work starting \Mondan (October 10. 1977.In any event. we would like to hear from ou onewa,; or the other.Thank you.Upon receipt of this letter on Monday October 10. Penacalled (ilicksberg " and told him that she was presentlyemplo)ed at another company and had to give noticewhich would take a couple of days. She stated that shewould call him. Glicksberg then asked her when she wouldcall him. She replied that she would contact him by the endof the week. Glicksberg insisted that he required a specificdate when she would call and she stated that she would callhim on Thursday. Glicksberg agreed. On Wednesday, how-ever. Glicksberg contacted Pena and told her that he couldnot wait anv longer. that he had to hire someone else Ifind (licksherg's offer to Pena tentati,e at best since theletter stated only that Respondent was "onwioderng takinlLon additional help" and in an! case was wilthdrawn with-out giving Pena sufficient time Ito consider and ict uponthe offer.() ls4l.,k 1-cld1,.1 1b, t h o.?' h s.,,1·111 t .llt' It 1l.ll .i1 Ict ,drt , , I. clA 11 t'C 1. ll , ls'i iii d.lll 5.,,, ., i k"h l .1k, I C 11i 1,1- 1t,J\ 1.q i(, 1. , i 'tJ.jia , IC C,, , .r i c i, ,I J t, , /iJil,, ,kd. l ., kc(-.h 111 hk11 Id h ,,i,oili kdi .1 i &11 l .I a , lllcC .C I ii I Car .n; dr I ;I <CCI I.IV. SUMMARYA. T'lt l fair I.il),,r PraI, c ic ( a.1,.I'he evidence reveals and I have found that Francine('itera and Jacqueline Pena were terminated because oftheir activities on behalf of the Union in violation of Sec-tion 8(a)(I) and (3). Further. the evidence reveals and have found that Respondent has violated Section 8(a)( I)ofthe Act in the following respects:1. The interrogation of Argondizzo concerning the unionactivities of Respondents emploees in earl' August 1976.2. The threats b Presti directed at Citera. Seargent. andother emplo ees in mid-August and September 1976 to theeffect that if the effect that if the Union came into theplant. (ilicksberg would leave alnd most likely the plantwould have to close down.3. I he interference bh Presti in September 1977 with theright of Pena to voice her opinions during discussions withother cmploxees concerning their working conditions.4. he statements b\ Presti to employees in mid-Septem-ber which gave them the impression that Respondent waskeeping their union actiitiles under surveillance.5. he promise and threat bh Presti to Argondizz inmid-September that if she would vote against the nion.she ,ould help her but if she did not, Presti could not helpher.6. Ihe poll of the emplo ees' sentiments taken at thcebehest of Backstrom on September 21. 1976.7. he statements b (ilicksberg to Seargent on Septernm-her 21, 1976. and thereafter that if the Union won the elec-tion. he would not work with it but would leave. attemptingthus to conve to said employees the impression that unionrepresentation would hbefuile.B. 77i1h Repre.entation ( Ie''Ihe issues to be determined with regard to the represen-tation case concern the challenged ballots of Rose Prestiand Francine Citera. The evidence reveals and I havefound for reasons fully explicated lupr)a. that Presti is asupervisor vwithin the meaning of the Act. Accordingl3.Ishall recommiend that the challenge to her ballot be sus-tained. The eidence further reveals, and J have conse-qucintl found. that Francine Citera as discharged be-cause of her concerted protected activit on behalf of the[rnion in violation of Section (a)() and (3) of the Act andwas therefore eligible to ote. ccordinel I shall recoim-mend that tile challenl e to her ballot he Teirul-ld.V. Ir HFIE( I o01 1l IUNFAIR LABOR PR 11( (S I PO()(OM M ( I1 le atlixties of Rsponden set ltl oth iboxc. otiurrilnin connection xith its operation dc ribed aboxe hxc aclose, intimate, and substantial relationship to trade, traf-fic. tidl con1lnlrcc ;inol tIh se1eril StitCs and lend lead t1 1bI dispuItes bI hll.rdli111 and )stltlCtin' eo11-IllCe aillid te free t)\\, o Iailiiel'cFERN LABORATORIES. INC. 5t)t 502DI)I('ISIONS OF NATIONAL ILABOR RELATIONS BOARD)VI liI R:M 1)HiaIing found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)( I) and (3) of theAct, I shall recommend that it he ordered to cease anddesist therefrom and to take appropriate and affirmativeaction designed to effectuate the policies of the Act. Inparticular. as I have found that employees Citera and Penawere discriminatorily terminated. I shall recommend thatRespondent be required to offer them full and immediatereinstatement, with backpay and interest thereon to becomputed in the manner prescribed in F. 14. Woolword(Comparn. 90 NL RB 289 (1950). and lorida Steel ('orpora-lion 231 NI.RB 651 (1977).1In accordance with the Regional Director's order consol-idating cases and directing a hearing on challenges in Case29 RC 3536 .4 I recommend that the challenges to theballot of Rose Presti be sustained and that the challenge tothe ballot of [:rancine (itera be overruled.(CO)N( I SI(NS 0( 1 .SW.I'crn laboratories. Inc.. is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Oil. Chemical & Atomic Workers InternationalUnion, ocal 8 149 is a labor organization within themeaning of Section 2(5) of the Act.3. By interrogating its employees concerning their unionactivities: threatening them with plant closure if 'he Unioncame in: interfering with the rights of employees to voicetheir opinions concerning working conditions: giving em-ployees the impression that their union activities are undersurveillance; promising/threatening employees that if theyvote against the Union they will receive help but if they donot, they will not receive help: polling employees as to theirunion sympathies: and attempting to demonstrate to em-ployees the futility of engaging in union activities. Respon-dent has engaged in. and is engaging in, unfair labor prac-tices within the meaning of Section 8(a)(I) of the Act.4. By terminating employees Francine Citera and Jac-queline Pena because of their union activities, Respondenthas engaged in, and is engaging in. unfair labor practiceswithin the meaning of Section 8(a)( l and (3) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record in this case, and pursuant to Section10(c) of the Act. I hereby issue the following recoin-mended:()Rl)ER 71I'he Respondent Iern aboratories Inc.. ValleN Streani.New York, its officers, agents. successors. anri assigns.shall:I. (ease and desist fronl discouraging nelbership inactivites on behalf of. r sinpathies twards, Oil. ('heiii-cal & Atomic Workers International Union. local 8 149or any' other labor organization by:(a) Interrogating employees concerning their union ac-tiS ties.(b) I'hreatening employees that the plant will close if aunion comes in.(c) Interfering with the rights of employees to voice theiropinions concerning vworking conditions.(d) Giving employees the impression that their union ac-tivities are under surveillance.(e) Promising and threatening employees that if theyvote against the Union they will receive help, but if they donot, they will not receive help.(f) Polling employees as to their union sympathies.(g) Attempting to convey to employees the impres.,ionthat union representation would be futile.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Francine (itera and Jacqueline Pena immedi-ate aid full reinstatement to their former positions or, ifsuch positions no longer exist, to substantially equivalentpositions. without prejudice to their seniority or otherrights and privileges, and make them whole for any loss ofpay the, may have suffered as a result of their termina-tions, in the manner set forth in Ihe Remedy sectionherein.(b) Preserve and. upon request, make available to theBoard or its agents. for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or useful in complying with the terms of this Order.(c) Post at its plant in Valley Streamr New York. copiesof the attached notice marked 'Appendix." 7' ('opies ofthis notice on forms provided by the Regional Director forRegion 29. shall, after being duly signed by Respondent, beposted by it immediately upon receipt thereof and he main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that such notices are not altered, de-face, or covered by any other material.(d) Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.Sc ,C 1 1c [Iall Il. .1, I Iw 't t ml 1 ( Ii 13S NI R 71 I()( 19 1i' R llc, d;1 Rll illtll.l~ 1 / 1t Il 1 1- R tl nlil.ls 1 t h11t11 e h1lllllx.N Il JS 1I 1 ,1 SJ flRgII JI;IIII' 1, ,T..I I)\ 1(n hi)cI4I iIi(I 1.2(.RI,m/ 1 ,h1,l> :,,Iltl II Clnn, .IIcd (dlcr h.1 erel 11 .;ill 11).e 4 ;1 SItI1I S Ilit ' c 111.11 11x d I c ll('lt ll.t ' r t'-d h, .I hc tlit m.1 .11 1 1olB.sI.iIL' ( Ii111l 1)f \pctials. [lhe ItI 11 l 1it ,, ic ,.e Icadllt' "l'loqcd hs (ld l,d1 111, \.1 l klhl.l 1.1-..O }{c1;1lh l1 Hl1iell ll ;1l! 1read ' ,J tC) J)llIl.11 1 1 , P d:l1,,l. -cll ,t i 1 lt' I ..t'1 l i4.t ( iiol ii , \1 .-llnforin e 1Ill Order ff t1J.11 ,!.llJI 1 .t , R 'l.It II -B ..l.  503Ft-RN LABORATORIES, INC.AI''! NIl)IXP( i I11 I (O R iR ()I I iNiioN x IN.\()R Rf I I1s RI)Anll A\enle of the nited St;tes (iovxernmuiiWe hereby notify our employees that the National laborRelations Board has found that we iolated the lay, andhas ordered it us to post this notice.The Act gives all our employees these rights:To organize themselvesTo form, join. or help unionsTo bargain as a group through representativesthey chooseTo act together for colleciive bargaining or othermutual aid or protectionTo refuse to do an' or all of these things.In recognition of these rights we hereby notik ouremployees that:Wi all. NI interrogate employees concerning theirunion activities.Wi wit I N threaten employees that the plant willclose if a union comes i.WI: wi.,i N(,o give employees the impression thattheir union activities are under surveillance.VWi ul I Nol promise a;1il threaten emplosees that ifthey ote against the JUnion. they will receive help butif they do not. the\ ill not receive help.WVI a' ii ot poll our emploees as to their Ul1ion1s? m1pathies.WI AII x1)I attenlpt to) convex to eplosees thempression that htllinion representatiolln ould be futile.WVl ui i oT ill a other innllelrF interfere ith,restCalin, or coerce eployees in the exercise of righitsvluaraniteed to themi bh Section 7 of the Act.WI 'Al i No01 discourage membership in Oil. (hemi-cal & Atomic Workers International Union. Local 8149 or any other labor organization by discriminato-rily discharging any of our employees or discritninat-ing in any other manner with respect to their hire ortenure of employment or any term or condition of em-ploymen t.WI xanL offer Francine Citera and Jacqueline Penaimmediate and full resinstatement to their former jobsor, if such jobs no longer exist. to substantially equiva-lent jobs. and make them whole for any loss of pay.with interest, that they may have suffered by reason ofour discrimination against them.All our employees are free to become or remain, or re-frain from becoming or remaining members of a labor or-ganization.FIRN LB()R,()RIIS IN(